INDEX TO LEASE
 
FROM
 
10 NEW BOND STREET LLC
 
TO
 
THERMOENERGY CORPORATION
 
ARTICLE I BASIC LEASE PROVISIONS
1
   
1.1
INTRODUCTION
1
1.2
DATE OF INDENTURE; LANDLORD; TENANT
1
1.3
DESCRIPTION OF THE PREMISES
1
1.4
PERMITTED USE:
1
1.5
BROKER:
2
1.6
LEASE TERM:
2
1.7
SECURITY DEPOSIT
2
     
ARTICLE II DESCRIPTION OF PREMISES
2
   
2.1
DEMISE OF PREMISES
2
2.2
APPURTENANT RIGHTS
2
     
ARTICLE III CONDITION
3
   
3.1
CONDITION OF PREMISES
3
     
ARTICLE IV TERM
3
   
4.1
COMMENCEMENT AND EXPIRATION OF TERM
3
     
ARTICLE V RENT
3
   
5.1
RENT
3
5.2
PAYMENT OF RENT
4
     
ARTICLE VI USE OF PREMISES
4
   
6.1
PERMITTED USE
4
6.2
INSTALLATIONS AND ALTERATIONS BY TENANT
5
     
ARTICLE VII ASSIGNMENT AND SUBLETTING
6
   
7.1
PROHIBITION
6
7.2
ACCEPTANCE OF RENT
7
7.3
EXCESS PAYMENTS
8
7.4
LANDLORD’S RECAPTURE RIGHT
8
7.5
FURTHER REQUIREMENTS
9
     
ARTICLE VIII RESPONSIBILITY FOR REPAIRS AND CONDITION OF PREMISES
9
   
8.1
LANDLORD’S OBLIGATIONS
9
8.2
TENANT’S OBLIGATIONS
9

 
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IX UTILITIES
10
   
9.1
UTILITIES
10
9.2
ADDITIONAL UTILITIES
10
     
ARTICLE X TAXES AND OTHER EXPENSES
10
   
10.1
REAL ESTATE TAXES
10
10.2
OTHER TAXES
11
10.3
ABATEMENT OF TAXES
12
10.4
OPERATING COSTS
12
10.5
TENANT’S PAYMENT OF OPERATING COSTS
12
     
ARTICLE XI INDEMNITY AND PUBLIC LIABILITY INSURANCE
13
   
11.1
TENANT’S INDEMNITY
13
11.2
PUBLIC LIABILITY INSURANCE
14
11.3
TENANT’S RISK
14
11.4
INJURY CAUSED BY THIRD PARTIES
15
     
ARTICLE XII ACCESS TO PREMISES
15
   
12.1
LANDLORD’S RIGHT OF ACCESS
15
12.2
TENANT’S ACCESS
15
     
ARTICLE XIII FIRE, EMINENT DOMAIN, ETC.
15
   
13.1
ABATEMENT OF RENT
15
13.2
RESTORATION
16
13.3
LANDLORD’S RIGHT OF TERMINATION
16
13.4
AWARD
17
   
ARTICLE XIV DEFAULT
17
   
14.1
TENANTS DEFAULT
17
14.2
LANDLORD’S DEFAULT
19
   
ARTICLE XV MISCELLANEOUS PROVISIONS
19
   
15.1
EXTRA-HAZARDOUS USE
19
15.2
HAZARDOUS MATERIALS
19
15.3
OUTDOOR OPERATIONS
20
15.4
WAIVER
20
15.5
COVENANT OF QUIET ENJOYMENT
21
15.6
ASSIGNMENT OF RENTS
21
15.7
MECHANICS’ LIENS
22
15.8
NO BROKERAGE
22
15.9
INVALIDITY OF PARTICULAR PROVISIONS
22
15.10
PROVISIONS BINDING, ETC
22
15.11
RECORDING
22
15.12
NOTICES
23
15.13
WHEN LEASE BECOMES BINDING
23
15.14
PARAGRAPH HEADINGS
23
15.15
RIGHTS OF MORTGAGEE
24

 
 
 

--------------------------------------------------------------------------------

 
 
15.16
STATUS REPORT
24
15.17
SELF-HELP
24
15.18
HOLDING OVER
24
15.19
NON-SUBROGATION
24
15.20
GOVERNING LAW
25
15.21
UNAVOIDABLE DELAYS AS EXCUSING PERFORMANCE
25
15.22
RELATIONSHIP OF PARTIES
25

 
Exhibit A
Plan of Property
A-1
Exhibit B
Site Plan of Premises
B-1
Exhibit C
Notice of Activity and Use Limitation
C-1
Exhibit D
Operating Costs
D-1

 
 
 

--------------------------------------------------------------------------------

 
 
INDENTURE OF LEASE
 
THIS INSTRUMENT IS AN INDENTURE OF LEASE dated as of January, 2008 (the
“Execution Date”) in which the Landlord and the Tenant are the parties
hereinafter named and which relates to a portion of space located in the
building (the “Building”) situated at 10 New Bond Street, Worcester,
Massachusetts, as more particularly shown on the Plan attached hereto as
Exhibit A (the “Property”).
 
The parties to this instrument hereby agree with each other as follows:
 
ARTICLE I
BASIC LEASE PROVISIONS
 
1.1           INTRODUCTION.  The following sets forth basic data and, where
appropriate, constitutes definitions of the terms hereinafter listed:
 
1.2           DATE OF INDENTURE; LANDLORD; TENANT.
 
 
Commencement
February 1, 2008

 
Date:

 
 
Landlord:
Liberty MA Portfolio Fee LLC, a Delaware limited liability company

 
 
Present Mailing
c/o Liberty Properties, Inc.

 
Address of Landlord:
One Liberty Square

 
Boston, Massachusetts 02109

 
 
Tenant:
ThermoEnergy Corporation, a Delaware

 
corporation

 
 
Present Mailing
ThermoEnergy Corporation

 
Address of Tenant:
124 West Capitol Avenue

 
Suite 880

 
Little Rock, AR 72201

 
Attn: Andrew T. Melton, EVP & Chief Financial Officer

 
1.3           DESCRIPTION OF THE PREMISES: The 19,200 rentable square feet (out
of a total of 221,111 rentable square feet) located in the Building as shown as
crosshatched on the site plan attached hereto as Exhibit B (the “Premises”).
 
1.4           PERMITTED USE: The Premises shall be used only for assembly,
storage, light manufacturing and distribution purposes and for accessory office
uses.
 
1.5           BROKER: Kelleher and Sadowsky
 
 
-1-

--------------------------------------------------------------------------------

 
 
1.6           LEASE TERM: Five (5) years, commencing on the Commencement Date
and expiring on January 31, 2013.
 
1.7           SECURITY DEPOSIT.  Tenant agrees that a security deposit in the
amount of Twenty-Four Thousand Dollars ($24,000.00) (the “Security Deposit”)
will be paid upon execution and delivery of this Lease, and that Landlord shall
hold the same throughout the Term of this Lease as security for the performance
by Tenant of all obligations on the part of Tenant hereunder.  Landlord shall
have the right from time to time, without prejudice to any other remedy Landlord
may have on account thereof, to apply such deposit, or any part thereof, to
Landlord’s damages arising from, or to cure, any Event of Default.  If Landlord
shall so apply any or all of such deposit, Tenant shall immediately upon demand
deposit with Landlord the amount so applied to be held as security
hereunder.  Landlord shall return the deposit, or so much thereof as shall not
have theretofore been applied in accordance with the terms of this section, to
Tenant on the expiration or earlier termination of the Term of this Lease and
surrender of possession of the Premises by Tenant to Landlord at such time,
provided that there is then existing no Event of Default (nor any circumstance
which, with the passage of time or the giving of notice, or both, would
constitute an Event of Default).  While Landlord holds such deposit, Landlord
shall have no obligation to pay interest on the same and shall have the right to
commingle the same with Landlord’s other funds.  If Landlord conveys Landlord’s
interest under this Lease, the deposit, or any part thereof not previously
applied, may be turned over by Landlord to Landlord’s grantee, and, if so turned
over, Tenant agrees to look solely to such grantee for proper application of the
deposit in accordance with the terms of this Section , and the return thereof in
accordance herewith..  The holder of a mortgage shall not be responsible to
Tenant for the return or application of any such deposit, whether or not it
succeeds to the position of Landlord hereunder, unless such deposit shall have
been received in hand by such holder.
 
ARTICLE II
DESCRIPTION OF PREMISES
 
2.1           DEMISE OF PREMISES.  As of the Commencement Date, Landlord hereby
demises and leases to Tenant, and Tenant hereby accepts and leases from
Landlord, the Premises.
 
2.2           APPURTENANT RIGHTS.  Tenant shall have, as appurtenant to the
Premises, the non-exclusive right to use in common with others, (i) public or
common lobbies, hallways, stairways, and common walkways necessary for access to
the building and the Premises and (ii) the access roads, driveways, parking
areas, loading areas, pedestrian sidewalks, landscaped areas, trash enclosures
and other areas or facilities, if any, which are located in or on the Property
and designated by Landlord from time to time for the non-exclusive use of
tenants and other occupants of the Building (the “Common Facilities”); but such
rights shall always be subject to reasonable rules and regulations from time to
time established by Landlord (the “Rules and Regulations”) and to the right of
Landlord to designate and change from time to time areas and facilities so to be
used.
 
 
-2-

--------------------------------------------------------------------------------

 
 
ARTICLE III
CONDITION
 
3.1           CONDITION OF PREMISES.  Tenant hereby acknowledges that it is
taking the Premises in their “as-is” condition, that Tenant has independently
analyzed the suitability of the Building for its purposes, that Tenant will be
responsible for all permits and approvals required for Tenant’s use of the
Premises and the conduct of business therein.
 
ARTICLE IV
TERM
 
4.1           COMMENCEMENT AND EXPIRATION OF TERM.  The term of this Lease
(herein referred to as the “Term”) shall commence on the Commencement Date and
continue through January 31, 2013, unless sooner terminated as herein provided
(the “Expiration Date”).
 
ARTICLE V
RENT
 
5.1           RENT.  The annual base rent (the “Base Rent”) for the Premises
during the Term shall be as set forth below:
 
TERM
ANNUAL BASE RENT
MONTHLY BASE RENT
Commencement Date through January 31, 2009
$96,000.00
$8,000.00
February 1, 2009 through January 31, 2010
$97,920.00
$8,160.00
February 1, 2010 through January 31, 2011
$99,878.40
$8,323.20
February 1, 2011 through January 31, 2012
$101,875.97
$8,489.66
February 1, 2012 through January 31, 2013
$103,913.49
$8,659.46

 
5.2           PAYMENT OF RENT.  Commencing on the Commencement Date, Tenant
shall pay to Landlord the Base Rent and all charges and sums payable by Tenant
as set forth in this Lease, other than and in addition to Base Rent (“Additional
Rent”) (collectively, with Base Rent “Rent”).  Base Rent shall be payable not
later than the first day of each and every calendar month during the Term of
this Lease, at the address from time to time designated in writing by Landlord.
 
 
-3-

--------------------------------------------------------------------------------

 
 
Base Rent for any partial month shall be paid by Tenant to Landlord at the
applicable rate on a pro rata basis, and if the Term of this Lease commences on
a day other than the first day of a calendar month, the first payment that
Tenant shall make to Landlord shall be a payment equal to a proportionate part
of such Base Rent for the partial month from the Commencement Date to the first
day of the succeeding calendar month.
 
Until notice of some other designation is given, Base Rent and all other charges
to be paid by Tenant to Landlord for which provision is herein made shall be
paid by remittance to or to the order of Landlord, at Landlord’s mailing address
set forth in Section 1.1 of this Lease.
 
ARTICLE VI
USE OF PREMISES
 
6.1           PERMITTED USE.  Tenant agrees that the Premises shall be used and
occupied by Tenant only for the purposes specified as the Permitted Use thereof
in Section 1.4 of this Lease, and for no other purpose or purposes.  Tenant
shall conduct no outdoor operations on any land of Landlord.
 
Tenant further agrees to conform to the following provisions during the Lease
Term hereof:
 
(i)           Tenant shall not place on the exterior of exterior walls
(including both interior and exterior surfaces of windows and doors) of the
Premises or the Building, any sign, symbol, advertisement display or the like
that is visible to public view outside of the Premises without the prior consent
of Landlord, such consent not to be unreasonably withheld, delayed or
conditioned, except that Tenant may place such signs or lettering of a
reasonable size and design on the entry doors to the Premises as are necessary
to properly identify and locate Tenant, so long as such signs or lettering are,
in the reasonable opinion of Landlord, harmonious with the appearance of the
Building;
 
(ii)           Tenant shall not perform any act or carry on any practice that
may injure any part of the Building or the Land, or that may interfere with the
use of the balance of the Property by other Tenants, or that may cause any
offensive odors or noises, or that may be detrimental to the appearance or
reputation of the Property; and
 
(iii)           Tenant shall, in its use of the Premises, comply with the
requirements of all applicable governmental laws, rules and regulations,
including, without limitation, the Americans With Disabilities Act of 1990, the
regulations of the Massachusetts Architectural Access Board and the requirements
of that certain Notice of Activity and Use Limitation recorded with the
Worcester County Registry of Deeds in Book 20209 Page 177, as amended by that
certain First Amendment to Notice of an Activity and Use Limitation, recorded
with said Deeds at Book 20293 Page 68, and as further amended by that certain
Amendment and Ratification of Notice of Activity and Use Limitation, recorded
with said Deeds at Book 33709 Page 32, and as further amended by that certain
Second Amendment to Notice of an Activity and Use Limitation, recorded with said
Deeds at Book 35618 Page 35, a copy of which is attached hereto as Exhibit C.
 
 
-4-

--------------------------------------------------------------------------------

 
 
6.2           INSTALLATIONS AND ALTERATIONS BY TENANT
 
(a)           Tenant shall make no alterations, additions (including, for the
purposes hereof, wall-to-wall carpeting), or improvements (collectively,
“Alterations”) in or to the Building or any portion of the Premises (including
any Alterations necessary for Tenant’s initial occupancy of the Premises)
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld or delayed with respect to non-structural Alterations that
do not affect or involve the Building’s electrical, plumbing or mechanical
systems or any other Building systems.  Any Alterations shall be in accordance
with the Rules and Regulations in effect with respect thereto and with plans and
specifications meeting the requirements set forth in the Rules and Regulations
and approved in advance by Landlord.  All work shall be (i) be performed in a
good and workmanlike manner and in compliance with all applicable laws,
ordinances and regulations; (ii) be made at Tenant’s sole cost and expense;
(iii) become part of the Premises and the property of Landlord; and (iv) be
coordinated with any work being performed by Landlord in such a manner as not to
damage the Building or interfere with the construction or operation of the
Building.  At Landlord’s request, Tenant shall, before its work is started,
secure assurances satisfactory to Landlord in its reasonable discretion
protecting Landlord against claims arising out of the furnishing of labor and
materials for the Alterations.  If any Alterations shall involve the removal of
fixtures, equipment or other property in the Premises which are not Tenant’s
Removable Property, such fixtures, equipment or property shall be promptly
replaced by Tenant at its expense with new fixtures, equipment or property of
like utility and of at least equal quality.  Tenant shall promptly reimburse
Landlord for all reasonable costs, including attorneys’, architects’,
engineers’, and consultants’ fees, incurred by Landlord in connection with any
request from Tenant pursuant to this Section 6.2.
 
(b)           All articles of personal property and all business fixtures,
machinery and equipment and furniture owned or installed by Tenant solely at its
expense in the Premises (“Tenant’s Removable Property”) shall remain the
property of Tenant and may he removed by Tenant at any time prior to the
expiration or earlier termination of the Term, provided that Tenant, at its
expense, shall repair any damage to the Building caused by such removal.
 
(c)           Notice is hereby given that Landlord shall not be liable for any
labor or materials furnished or to be furnished to Tenant upon credit, and that
no mechanic’s or other lien for any such labor or materials shall attach to or
affect the reversion or other estate or interest of Landlord in and to the
Premises, the Building or the Property.  To the maximum extent permitted by law,
before such time as any contractor commences to perform work on behalf of
Tenant, such contractor (and any subcontractors) shall furnish a written
statement acknowledging the provisions set forth in the prior clause.  Tenant
agrees to pay promptly when due the entire cost of any work done on behalf of
Tenant, its agents, employees or independent contractors, and not to cause or
permit any liens for labor or materials performed or furnished in connection
therewith to attach to all or any part of the Property and immediately to
discharge any such liens which may so attach.  If, notwithstanding the
foregoing, any lien is filed against all or any part of the Property for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant or its agents, employees or independent contractors, Tenant, at its sole
cost and expense, shall cause such lien to be dissolved promptly after receipt
of notice that such lien has been filed, by the payment thereof or by the filing
of a bond sufficient to accomplish the foregoing.  If Tenant shall fail to
discharge any such lien, Landlord may, at its option, discharge such lien and
treat the cost thereof (including attorneys’ fees incurred in connection
therewith) as Additional Rent payable upon demand, it being expressly agreed
that such discharge by Landlord shall not be deemed to waive or release the
Event of Default in not discharging such lien.  Tenant shall indemnify and hold
Landlord harmless from and against any and all expenses, liens, claims,
liabilities and damages based on or arising, directly or indirectly, by reason
of the making of any alterations, additions or improvements by or on behalf of
Tenant to the Premises under this section, which obligation shall survive the
expiration or termination of this Lease.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(d)           In the course of any work being performed by Tenant (including,
without limitation, the “field installation” of any Tenant’s Removable
Property), Tenant agrees to use labor compatible with that being employed by
Landlord for work in the Building or on the Property or other buildings owned by
Landlord or its affiliates (which term, for purposes hereof, shall include,
without limitation, entities which control or are under common control with or
are controlled by Landlord or, if Landlord is a partnership or limited liability
company, by any partner or member of Landlord) and not to employ or permit the
use of any labor or otherwise take any action which might result in a labor
dispute involving personnel providing services in the Building or on the
Property pursuant to arrangements made by Landlord.  Without limiting the
foregoing, Tenant covenants and agrees that all contractors and subcontractors
at any tier performing any construction, repair, refurbishment or restoration,
including, without limitation, tenant improvements build-out, alterations,
additions, improvements, renovations, repairs remodeling, paining and
installations of fixtures, mechanical, electrical, plumbing, data, security,
telecommunication, low voltage or elevator equipment or systems or other
equipment, or with respect to any other construction work in, on, or to the
Property shall: (i) be bound by a signatory to a collective bargaining agreement
with a labor organization (a) whose jurisdiction covers the type of work to be
performed on the Property, and (b) who is affiliated with the Building and
Construction Trades Department of the AFL-CIO; and (ii) each such contractor
or-subcontractor shall observe area standards for wages and other terms and
conditions of employment, including fringe benefits.
 
ARTICLE VII
ASSIGNMENT AND SUBLETTING
 
7.1           PROHIBITION.
 
(a)           Tenant covenants and agrees that neither this Lease nor the term
and estate hereby granted, nor any interest herein or therein, will be assigned,
mortgaged, pledged, encumbered or otherwise transferred, whether voluntarily,
involuntarily, by operation of law or otherwise, and that neither the Premises
nor any part thereof will be encumbered in any manner by reason of any act or
omission on the part of Tenant, or used or occupied or permitted to be used or
occupied, by anyone other than Tenant, or for any use or purpose other than a
Permitted Use, or be sublet (which term, without limitation, shall include
granting of concessions, licenses and the like) in whole or in part, or be
offered or advertised for assignment or subletting by Tenant or any person
acting on behalf of Tenant, without, in each case, the prior written consent of
Landlord.  Without limiting the foregoing, any agreement pursuant to which: (x)
Tenant is relieved from the obligation to pay, or a third party agrees to pay on
Tenant’s behalf, all or any portion of the Base Rent or Additional Rent under
this Lease; and/or (y) a third party undertakes or is granted by or on behalf of
Tenant the right to assign or attempt to assign this Lease or sublet or attempt
to sublet all or any portion of the Premises, shall for all purposes hereof be
deemed to be an assignment of this Lease and subject to the provisions of this
Article 7.  The provisions of this paragraph (a) shall apply to a transfer (by
one or more transfers) of a controlling portion of or interest in the stock or
partnership or membership interests or other evidences of equity interests of
Tenant as if such transfer were an assignment of this Lease; provided that if
equity interests in Tenant at any time are or become traded on a public stock
exchange, the transfer of equity interests in Tenant on a public stock exchange
shall not be deemed an assignment within the meaning of this Article.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(b)           The provisions of paragraph (a) shall not apply to either (x)
transactions with an entity into or with which Tenant is merged or consolidated,
or to which all or substantially all of Tenant’s assets are transferred, or (y)
transactions with any entity which controls or is controlled by Tenant or is
under common control with Tenant; provided that in any such event:
 
(A)           the successor to Tenant has a net worth, computed in accordance
with generally accepted accounting principles consistently applied, at least
equal to the greater of (1) the net worth of Tenant immediately prior to such
merger, consolidation or transfer, or (2) the net worth of Tenant herein named
on the date of this Lease,
 
(B)           proof satisfactory to Landlord of such net worth shall have been
delivered to Landlord at least ten (10) days prior to the effective date of any
such transaction, and
 
(C)           the assignee agrees directly with Landlord, by written instrument
in form satisfactory to Landlord in its reasonable discretion, to be bound by
all the obligations of Tenant hereunder, including, without limitation, the
covenant against further assignment and subletting.
 
7.2           ACCEPTANCE OF RENT.  If this Lease be assigned, or if the Premises
or any part thereof be sublet or occupied by anyone other than Tenant, whether
or not in violation of the terms and conditions of the Lease, Landlord may, at
any time and from time to time, collect rent and other charges from the
assignee, subtenant or occupant, and apply the net amount collected to the rent
and other charges herein reserved, but no such assignment, subletting,
occupancy, collection or modification of any provisions of this Lease shall be
deemed a waiver of this covenant, or the acceptance of the assignee, subtenant
or occupant as a tenant or a release of Tenant from the further performance of
covenants on the part of Tenant to be performed hereunder.  Any consent by
Landlord to a particular assignment, subletting or occupancy or other act for
which Landlord’s consent is required under paragraph (a) of Section 7.1 shall
not in any way diminish the prohibition stated in paragraph (a) of Section 7.1
as to any further such assignment, subletting or occupancy or other act or the
continuing liability of the original named Tenant.  No assignment or subletting
hereunder shall relieve Tenant from its obligations hereunder, and Tenant shall
remain fully and primarily liable therefor.  Landlord may revoke any consent by
Landlord to a particular assignment, subletting or occupancy if the assignment
or sublease does not provide that the assignee, subtenant or other occupant
agrees to be independently bound by and upon all of the covenants, agreements,
terms, provisions and conditions set forth in this Lease on the part of Tenant
to be kept and performed.  Tenant shall promptly reimburse Landlord for all
reasonable costs, including attorneys’ fees, incurred by Landlord in connection
with any request from Tenant regarding assignment or subletting or any other act
that is subject to Section 7.1.
 
 
-7-

--------------------------------------------------------------------------------

 
 
7.3           EXCESS PAYMENTS.  If Tenant assigns this Lease or sublets the
Premises or any portion thereof, Tenant shall pay to Landlord as Additional Rent
fifty percent (50%) of the amount, if any, by which (a) any and all compensation
received by Tenant as a result of such assignment or subletting, net of
reasonable expenses actually incurred by Tenant in connection with such
assignment or subletting (prorated over the term of the assignment or
subletting), exceeds (b) in the case of an assignment, the Base Rent and
Additional Rent under this Lease, and in the case of a subletting, the portion
of the Base Rent and Additional Rent allocable to the portion of the Premises
subject to such subletting.  Such payments shall be made on the date the
corresponding payments under this Lease are due.  Notwithstanding the foregoing,
the provisions of this Section shall impose no obligation on Landlord to consent
to an assignment of this Lease or a subletting of all or a portion of the
Premises.
 
7.4           LANDLORD’S RECAPTURE RIGHT.  Notwithstanding anything herein to
the contrary, in addition to withholding or granting consent with respect to any
proposed assignment of this Lease or proposed sublease of all or a portion of
the Premises, Landlord shall have the right, to be exercised in writing within
thirty (30) days after written notice from Tenant seeking Landlord’s consent to
assign this Lease or sublease all or any portion of the Premises, to terminate
this Lease (in the event of a proposed assignment) or recapture that portion of
the Premises to be subleased (in the event of a proposed sublease).  In the case
of a proposed assignment, this Lease shall terminate as of the date (the
“Recapture Date”) which is the later of (a) sixty (60) days after the date of
Landlord’s election, and (b) the proposed effective date of such assignment or
sublease, as if such date were the last day of the Term of this Lease.  If
Landlord exercises the rights under this Section in connection with a proposed
sublease, this Lease shall be deemed amended to eliminate the proposed sublease
premises from the Premises as of the Recapture Date, and thereafter all Base
Rent and Escalation Charges shall be appropriately prorated to reflect the
reduction of the Premises as of the Recapture Date.
 
7.5           FURTHER REQUIREMENTS.  Tenant shall reimburse Landlord on demand,
as Additional Rent, for any out-of-pocket costs (including reasonable attorneys’
fees and expenses) incurred by Landlord in connection with any actual or
proposed assignment or sublease or other act described in paragraph (a) of
Section 7.1, whether or not consummated, including the costs of making
investigations as to the acceptability of the proposed assignee or
subtenant.  Any sublease to which Landlord gives its consent shall not be valid
unless and until Tenant and the sublessee execute a consent agreement in form
and substance satisfactory to Landlord in its reasonable discretion and a fully
executed counterpart of such sublease has been delivered to Landlord.  Any
sublease shall provide that: (i) the term of the sublease ends no later than one
day before the last day of the Term of this Lease; (ii) such sublease is subject
and subordinate to this Lease; (iii) Landlord may enforce the provisions of the
sublease, including collection of rents; and (iv) in the event of termination of
this Lease or reentry or repossession of the Premises by Landlord, Landlord may,
at its sole discretion and option, take over all of the right, title and
interest of Tenant, as sublessor, under such sublease, and such subtenant shall,
at Landlord’s option, attorn to Landlord, but nevertheless Landlord shall not
(A) be liable for any previous act or omission of Tenant under such sublease;
(B) be subject to any defense or offset previously accrued in favor of the
subtenant against Tenant; or (C) be bound by any previous modification of such
sublease made without Landlord’s written consent or by any previous prepayment
of more than one month’s rent.

 
-8-

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
RESPONSIBILITY FOR REPAIRS
AND CONDITION OF PREMISES
 
8.1           LANDLORD’S OBLIGATIONS.  Landlord shall be responsible for
maintaining the roof, foundation, electrical system, boilers, and structural
elements of the Building and common utilities and for snowplowing of access
roadways, to the extent the same are not within or exclusively serve the
Premises, and the areas designated for truck/trailer and automobile
parking.  Landlord’s obligation in respect of snow plowing is to provide
reasonable access after snowfall to the extent practicable in the then
circumstances, Landlord reserving the right to “pile” snow where made necessary
by prevailing conditions.
 
Landlord shall in no event be responsible to Tenant for any condition on the
Property caused by any act or neglect of Tenant, any contractor, agent, employee
or invitee of Tenant, or anyone claiming by, through or under Tenant.
 
Landlord shall not be responsible for paving or maintaining the parking area,
nor shall Landlord be obligated to make any improvements or repairs to the
Building, the Premises or the Property other than as expressly provided in this
Lease.
 
8.2           TENANT’S OBLIGATIONS.
 
Tenant will keep the Premises and every part thereof neat and clean, and will
maintain the same, including, without limitation, the plumbing, mechanical,
electrical, heating, ventilation or air conditioning equipment or systems within
or exclusively serving the Premises, in good order, condition and repair
excepting only those repairs for which Landlord is responsible under the terms
of this Lease, reasonable wear and tear of the Premises, and damage by fire or
other casualty or as a consequence of the exercise of the power of eminent
domain; and Tenant shall surrender the Premises, at the end of the Term, in such
condition.  Without limitation, Tenant shall comply with all laws, codes and
ordinances from time to time in effect and all directions, rules and regulations
of governmental agencies having jurisdiction, and the standards recommended by
the Worcester Board of Fire Underwriters applicable to Tenant’s use and
occupancy of the Premises, and shall, at Tenant’s expense, obtain all permits,
licenses and the like required thereby.  Subject to Section 15.19 regarding
waiver of subrogation, Tenant shall be responsible for the cost of repairs which
may be made necessary by reason of damage to the Building caused by any act or
neglect of Tenant, or its contractors or invitees (including any damage by fire
or other casualty arising therefrom).
 
If repairs are required to be made by Tenant pursuant to the terms hereof, and
Tenant fails to make the repairs, upon not less than ten (10) days’ prior
written notice (except that no notice shall be required in the event of an
emergency), Landlord may make or cause such repairs to be made (but shall not be
required to do so), and the provisions of Section 15.1 shall be applicable to
the costs thereof.  Landlord shall not be responsible to Tenant for any loss or
damage whatsoever that may accrue to Tenant’s stock or business by reason of
Landlord’s making such repairs.
 
 
-9-

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
UTILITIES
 
9.1           UTILITIES.  Landlord shall bill Tenant, and Tenant shall pay
directly to Landlord all charges for water, sewer, electricity and other
utilities or services used or consumed on the Premises, all such charges to be
paid as the same from time to time become due.  Provided however, gas shall be
separately metered and Tenant shall pay all charges for gas consumed on the
Premises directly to the gas company.  Landlord shall have no obligation to
provide utilities or equipment other than the utilities and equipment within the
Premises on the date of this Lease.
 
9.2           ADDITIONAL UTILITIES.  No special installations or facilities
shall be permitted in the Premises unless Landlord shall have previously
approved the same in writing, such approval not to be unreasonably withheld,
delayed or conditioned.  It is understood, of course, that any charges incurred
in connection with such approved other installations and facilities, including
separate metering thereof, shall be borne solely by Tenant.
 
ARTICLE X
TAXES AND OTHER EXPENSES
 
10.1           REAL ESTATE TAXES.  Commencing with the Commencement Date, Tenant
shall pay, as Additional Rent, to Landlord “Tenant’s Share” (as hereinafter
defined) of Taxes (as hereinafter defined) attributable to and assessed against
the Property which are payable for periods included in the Term.  Monthly
payments on account thereof; as estimated by Landlord and billed to Tenant,
shall be paid by Tenant subject to adjustment at the end of each calendar year
of the Term and after the expiration or termination thereof where Tenant’s share
of taxes exceeds or is less than an amount originally estimated by Landlord,
which obligation of adjustment shall survive the end of the Term.
 
“Tax Year” shall mean a twelve-month period commencing on July 1 and falling
wholly or partially within the Term, and “Taxes” shall mean the portion of the
following items equitably allocated from time to time to the Building: (i) all
taxes, assessments (special or otherwise), levies, fees and all other government
levies, exactions and charges of every kind and nature, general and special,
ordinary and extraordinary, foreseen and unforeseen, which are, at any time
prior to or during the Term, imposed or levied upon or assessed against the
Property or any portion thereof, or against any Base Rent, Additional Rent or
other rent of any kind or nature payable to Landlord by anyone on account of the
ownership, leasing or operation of the Property, or which arise on account of or
in respect of the ownership, development, leasing, operation or use of the
Property or any portion thereof; (ii) all gross receipts taxes or similar taxes
imposed or levied upon, assessed against or measured by any Base Rent,
Additional Rent or other rent of any kind or nature or other sum payable to
Landlord by anyone on account of the ownership, development, leasing, operation,
or use of the Property or any portion thereof; (iii) all value added, use and
similar taxes at any time levied, assessed or payable on account of the
ownership, development, leasing, operation, or use of the Property or any
portion thereof; (iv) and reasonable expenses of any proceeding for abatement of
any of the foregoing items included in Taxes, provided Landlord prevails in such
abatement proceeding; but the amount of special taxes or special assessments
included in Taxes shall be limited to the amount of the installment (plus any
interest, other than penalty interest, payable thereon) of such special tax or
special assessment required to be paid during the year in respect of which such
Taxes are being determined.  There shall be excluded from Taxes all income,
estate, succession, inheritance and transfer taxes of Landlord; provided,
however, that if at any time during the Term the present system of ad valorem
taxation of real property shall be changed so that a capital levy, franchise,
income, profits, sales, rental, use and occupancy, or other tax or charge shall
in whole or in part be substituted for, or added to, such ad valorem tax and
levied against, or be payable by, Landlord with respect to the Property or any
portion thereof, such tax or charge shall be included in the term “Taxes” for
the purposes of this Article.
 
 
-10-

--------------------------------------------------------------------------------

 
 
For the purposes of this Lease, Tenant’s Share means 8.68% which percentage is
based on the number of square feet of floor area in the Premises, viz., 19,200
square feet, as compared with the total number of square feet of floor area in
all of the buildings on the Land, viz., 221,11 square feet.  Notwithstanding the
forgoing, if Landlord makes improvements to the Building to expand the rentable
area thereof, or if the Building is divided due to separate ownership of parts
or if any rentable area becomes except from taxes, Landlord reserves the right
to re-measure the Building and adjust all provisions of this Lease which are
based upon the area of the Premises and/or Building, such as Base Rent and
Tenant’s Share, for example, upon any adjustment to the size of the Building or
such other changes.  If such determination is made, it will be confirmed in
writing by Landlord to Tenant.
 
10.2           OTHER TAXES.  Tenant shall pay one hundred percent (100%) of all
taxes that may lawfully be charged, assessed, or imposed upon any of the
following: (i) Tenant’s fixtures and equipment of every type, (ii) Tenant’s
business, and (iii) any of Tenant’s personal property in the Premises; and
Tenant shall pay all license fees that may lawfully be imposed upon the business
of Tenant conducted in the Premises.
 
10.3           ABATEMENT OF TAXES.  To the extent that Landlord obtains a rebate
of any taxes, Tenant shall be entitled to a credit for Tenant’s Share of the net
proceeds of such rebate (the amount of such rebate after deducting the costs of
obtaining the rebate including reasonable attorneys’ fees).
 
10.4           OPERATING COSTS.  As used herein, “Operating Year” shall mean
each calendar year all or any part of which falls within the Term, and
“Operating Costs” shall mean the aggregate costs and expenses incurred by
Landlord with respect to the operation, administration, cleaning, repair,
maintenance and management of the Property, all as set forth in Exhibit D
attached hereto, provided that if during any portion of the Operating Year for
which Operating Costs are being computed, less than all of the Building was
occupied by tenants or Landlord was not supplying all tenants with the services
being supplied under this Lease, actual Operating Costs incurred shall be
extrapolated reasonably by Landlord on an item by item basis to the estimated
Operating Costs that would have been incurred if the Building were fully
occupied for such Operating Year and such services were being supplied to all
tenants, and such extrapolated amount shall, for the purposes hereof, be deemed
to be the Operating Costs for such Operating Year.  Operating Costs incurred
with respect to the Property generally, and not solely with respect to the
Building shall be equitably allocated by Landlord among the buildings located on
the Property, and Operating Costs under this Lease shall include the Building’s
allocable share of such Property-wide expenses.
 
 
-11-

--------------------------------------------------------------------------------

 
 
10.5           TENANT’S PAYMENT OF OPERATING COSTS.
 
(a)           Tenant shall pay to Landlord, as Additional Rent, an amount equal
to Tenant’s Share the Operating Costs attributable to each Operating Year, such
amount to be apportioned for any portion of an Operating Year in which the
Commencement Date falls or the Term of this Lease ends.
 
(b)           Estimated payments by Tenant on account of Operating Costs shall
be made on the first day of each and every calendar month during the Term of
this Lease, in the fashion herein provided for the payment of Base Rent.  The
monthly amount so to be paid to Landlord shall be sufficient to provide Landlord
by the end of each Operating Year a sum equal to Tenant’s required payment, as
reasonably estimated by Landlord from time to time during each Operating Year,
on account of Operating Costs for such Operating Year.  After the end of each
Operating Year, Landlord shall submit to Tenant a reasonably detailed accounting
of Operating Costs for such Operating Year, and Landlord shall certify to the
accuracy thereof.  If estimated payments theretofore made for such Operating
Year by Tenant exceed Tenant’s required payment on account thereof for such
Operating Year according to such statement, Landlord shall credit the amount of
overpayment against subsequent obligations of Tenant with respect to Operating
Costs (or promptly refund such overpayment if the Term of this Lease has ended
and Tenant has no further obligation to Landlord); but if the required payments
on account thereof for such Operating Year are greater than the estimated
payments (if any) theretofore made on account thereof for such Operating Year,
Tenant shall make payment to Landlord within thirty (30) days after being so
advised by Landlord, and the obligation to make such payment for any period
within the Term shall survive expiration of the Term.
 
(c)           Tenant shall have the right to examine, copy and audit Landlord’s
books and records establishing Operating Costs for any Operating Year for a
period of ninety (90) days following the date that Tenant receives the statement
of Operating Costs for such Operating Year from Landlord.  Tenant shall give
Landlord not less than thirty (30) days’ prior notice of its intention to
examine and audit such books and records, and such examination and audit shall
take place at such place within the Commonwealth of Massachusetts as Landlord
routinely maintains such books and records, unless Landlord elects to have such
examination and audit take place in another location designated by Landlord in
the city and state in which the Property is located.  All costs of the
examination and audit shall be borne by Tenant.  If, pursuant to the audit, the
payments made for such Operating Year by Tenant exceed Tenant’s required payment
on account thereof for such Operating Year, Landlord shall credit the amount of
overpayment against subsequent obligations of Tenant with respect to Operating
Costs (or promptly refund such overpayment if the Term of this Lease has ended
and Tenant has no further obligation to Landlord); but, if the payments made by
Tenant for such Operating Year are less than Tenant’s required payment as
established by the examination and audit, Tenant shall pay the deficiency to
Landlord within thirty (30) days after conclusion of the examination and audit,
and the obligation to make such payment for any period within the Term shall
survive expiration of the Term.  If Tenant does not elect to exercise its right
to examine and audit Landlord’s books and records for any Operating Year within
the time period provided for by this paragraph, Tenant shall have no further
right to challenge Landlord’s statement of Operating Costs.
 
 
-12-

--------------------------------------------------------------------------------

 
 
ARTICLE XI
INDEMNITY AND PUBLIC LIABILITY INSURANCE
 
11.1           TENANT’S INDEMNITY.  To the maximum extent allowable under
applicable law, Tenant agrees to indemnify, defend with counsel reasonably
satisfactory to Landlord and save harmless Landlord from and against all claims
of whatever nature arising from (x) any act, omission or negligence of Tenant or
Tenant’s agents, employees, servants, contractors, licensees or invitees with
respect to Tenant’s activities and the conduct of its business in, on or about
the Property and the performance of the transactions contemplated by this Lease
except to the extent caused by Landlord’s negligence or willful misconduct, (y)
any accident, injury or damage whatsoever, occurring in, on or about the
Premises or the Property caused to any person or entity or to the property of
any person or entity, occurring from the date on which Tenant first enters the
Premises under this Lease for any reason and throughout the Term in the event
such accident, damage or injury results or is claimed to have resulted from an
act or omission on the part of Tenant or Tenant’s agents, employees, servants,
contractors, licensees or invitees, except to the extent caused by Landlord’s
negligence or willful misconduct or (z) any accident, injury or damage
whatsoever, occurring outside of the Premises but on the Property caused to any
person or entity or to the property of any person or entity, occurring from the
date on which Tenant first enters the Premises under this Lease for any reason
throughout the Term where such accident, damage or injury results from a
negligent or willful act or omission of Tenant or Tenant’s agents, employees,
servants, contractors, licensees or invitees.  This indemnity and hold harmless
agreement shall include indemnity against all costs, expenses and liabilities
incurred in or in connection with any such claim or any proceeding brought
thereon, and the defense thereof.  Tenant hereby agrees that Landlord shall be
entitled to participate in or undertake the defense against any such claim, and
to settle the same subject to Tenant’s approval which shall not be unreasonably
withheld, all at Tenant’s sole cost and expense.
 
11.2           PUBLIC LIABILITY INSURANCE.  Tenant agrees to maintain in full
force, from the date on which Tenant first enters the Premises for any reason
and thereafter throughout the Term hereof, a policy of Commercial General
Liability insurance.  The minimum limits of liability of such insurance shall be
$2,000,000.00 per occurrence/ $5,000,000 aggregate (combined single limit) for
property damage, bodily injury or death.
 
Such policy shall also include, but shall not be limited to, the following
extensions of coverage:
 
(i)           Contractual Liability, covering Tenant’s liability under this
Lease;
 
(ii)           and Bodily Injury Liability in the annual aggregate amount set
forth in this section.
 
Tenant agrees that Landlord and Liberty Properties, Inc.  (or its successor as
manager of the Building if Tenant is given notice thereof) and any mortgagee of
which Landlord gives tenant prior notice, shall be named as additional insureds
on all such policies during the Term hereof.  Further, all policies shall be
non-cancelable and non-amendable without thirty (30) days’ prior notice to
Landlord or ten (10) days prior notice in the event of cancellation for
non-payment of premiums.  An agreement of the insurance company to the effect
that such company will endeavor to give such notice but does not unconditionally
undertake to give such notice shall not satisfy the requirements of this
paragraph.
 
Tenant further agrees to maintain Workers’ Compensation Insurance in amounts
prescribed by law and Employers’ Liability Insurance in an amount not less than
the greater of (i) the amount that may be required by applicable law, or
(ii) $500,000.00.
 
 
-13-

--------------------------------------------------------------------------------

 
 
11.3           TENANT’S RISK.  To the maximum extent allowable under applicable
law, Tenant agrees to use and occupy the Premises, and to use such other
portions of the Building and the Property as Tenant is herein given the right to
use, at Tenant’s own risk; and Landlord shall have no responsibility or
liability for any loss of or damage to fixtures or other personal property of
Tenant for any reason whatsoever, except for loss or damage caused by the
intentional or negligent act or omission of Landlord or Landlord’s agents,
contractors or employees, subject to Section 16.19 hereof The provisions of this
Section 12.3 shall be applicable from and after the execution of this Lease and
until the end of the Term of the Lease and during such further period as Tenant
may use or may be in occupancy of any part of the Premises, the Building or the
Property.
 
11.4           INJURY CAUSED BY THIRD PARTIES.  Except as set forth in
Section 3.3 above, to the maximum extent allowable under applicable law, and
except for loss or damage caused by the intentional or negligent act or omission
of Landlord or Landlord’s agents, contractors or employees, subject to
Section 16.19 hereof, Tenant agrees that Landlord shall not be responsible or
liable to Tenant, or to those claiming by, through or under Tenant, for any loss
or damage that may be occasioned by or through the acts or omissions of persons
occupying adjoining property or other portions of the Property, or for any loss
or damage resulting to Tenant or those claiming by, through or under Tenant, or
to its or their property, from the breaking, bursting, stopping or leaking of
electric cables and wires or water, gas, sewer or steam pipes.
 
ARTICLE XII
ACCESS TO PREMISES
 
12.1           LANDLORD’S RIGHT OF ACCESS.  Landlord shall have the right to
enter the Premises at any time on reasonable notice to Tenant for the purpose of
inspecting or of making repairs to the same, and for the purpose of exhibiting
the Premises to potential lenders and purchasers and their third party
consultants; provided, however, that such access shall not unreasonably
interfere with Tenant’s Permitted Use hereunder or operation of its business in
the Premises.  At any time during the last six (6) months of the Term hereof,
Landlord may post suitable notice on the Premises advertising the same for rent
and upon reasonable notice to Tenant Exhibit the Premises to potential tenants
during normal business hours.
 
12.2           TENANT’S ACCESS.  Tenant shall have twenty-four (24) hour
year-round access to the Premises and shall have the right to install such
security systems in the Premises as Tenant shall elect to install at its own
cost and expense.  Tenant acknowledges that, in all events, Tenant is
responsible for providing security to the Premises and to Tenant’s own
personnel.
 
 
-14-

--------------------------------------------------------------------------------

 
 
ARTICLE XIII
FIRE, EMINENT DOMAIN, ETC.
 
13.1           ABATEMENT OF RENT.  If any portion of the Premises shall be
damaged by fire or casualty, the Rent shall be equitably abated and reduced
proportionately for the period in which, by reason of such damage, there is
interference with Tenant’s Permitted Use hereunder, having regard to the nature
and extent of the loss of use thereof suffered by Tenant; but such abatement or
reduction shall end if and when Landlord shall have restored the Premises
(exclusive of Tenant’s interior finish and build-out and any of Tenant’s
fixtures, furnishings, equipment and the like) to substantially the condition
which the Premises were in prior to such damage.
 
If any part of the Premises is taken by any exercise of the power of eminent
domain, as a result of which there is substantial interference with Tenant’s use
of the Premises, then the Rent and the other charges payable by Tenant under
this Lease shall be justly and equitably abated and reduced according to the
nature and extent of the loss of use thereof suffered by Tenant.  If more than
fifty percent (50%) of the Building or more than twenty-five percent (25%) of
the Premises is so taken Tenant shall have the right to terminate this Lease as
of the date on which Tenant is deprived of possession of that part of the
Building so taken by notice to Landlord of Tenant’s exercise of such right and,
thereupon, this Lease shall terminate as of such date with the same force and
effect as if such date were the expiration date of the Term.
 
13.2           RESTORATION.  lithe Premises shall be partially damaged (as
distinguished from “substantially damaged”, as that term is hereinafter defined)
by fire or casualty during the Term hereof, Landlord shall promptly (taking into
account delay occasioned by settlement of loss with any insurer under any policy
covering such loss) restore the Premises to substantially the condition which
the Premises were in prior to such damage, except for Tenant’s interior finish
and build-out and any other improvements made by Tenant and except for Tenant’s
furniture, fixtures and equipment and the rent hereunder shall be abated
pursuant to Section 14.1 above.
 
If neither Landlord nor Tenant shall have exercised such right of termination as
Landlord or Tenant may have on account of a taking a part of the Premises or the
Building, then Landlord shall, promptly after such taking, restore the Premises
to their condition immediately prior to the damage caused by such taking to the
extent practicable after such taking.
 
If Landlord, for any reason, other than an Unavoidable Delay (as defined in
Section 16.21 below), fails to commence such restoration work within (i) sixty
(60) days from the date upon which substantial damage occurs to the Premises or
(ii) such restoration work is not substantially completed within one hundred and
fifty (150) days, then Tenant, as Tenant’s sole remedy on account thereof, shall
have the right and option to terminate this Lease by giving Landlord notice of
Tenant’s election so to do at any time prior to the commencement of such
restoration work or any time following one hundred and eighty (150) days after
the commencement of such restoration work if such work is not substantially
complete, and, upon such notice being given, the Term of this Lease shall
automatically Terminate and end.
 
 
-15-

--------------------------------------------------------------------------------

 
 
13.3           LANDLORD’S RIGHT OF TERMINATION.  If any part of the Building is
substantially damaged by fire or casualty (the term “substantially damaged”
meaning damage of such a character that the same cannot, in the ordinary course,
reasonably be expected to be repaired within one hundred and fifty (150) days
from the time that the damage occurred), or if any part of the Premises or
access thereto is taken by the exercise of the right of eminent domain, and if,
in either of such events, Landlord determines not to restore the Premises to
their condition immediately prior to such damage or, in the case of a taking, to
such condition to the extent practicable after such taking, Landlord shall
provide written notice of such determination to Tenant as soon as is reasonably
practicable thereafter, and then Landlord or Tenant shall have the right and
option to terminate this Lease upon ten (10) days written notice (even if
Landlord’s entire interest in the Premises may have been divested) by giving
notice to the other party of the election so to do, whereupon this Lease shall
terminate as of tenth (10th) day after receipt of such notice, with the same
force and effect as if such date were the date originally established as the
expiration date hereof.
 
13.4           AWARD.  Landlord shall have and hereby reserves and accepts, and
Tenant hereby grants and assigns to Landlord, all rights to recover any and all
damages and compensation recoverable on account of a taking of or damage to the
Premises, and the leasehold interest hereby created, and to compensation accrued
or hereafter to accrue by reason of such taking or damage, as aforesaid; by way
of confirming the foregoing, Tenant hereby grants and assigns, and covenants
with Landlord to grant and assign, to Landlord all rights to such damages or
compensation.  Nothing contained herein shall be construed to prevent Tenant
from prosecuting in any condemnation proceedings a claim for the value of any of
Tenant’s usual trade fixtures permanently installed in the Premises by Tenant at
Tenant’s expense, and for relocation expenses, provided that such action shall
not affect the amount of compensation otherwise recoverable by Landlord from the
taking authority.
 
ARTICLE XIV
DEFAULT
 
14.1           TENANTS DEFAULT.
 
(a)           If Tenant shall fail to pay Base Rent or Additional Rent hereunder
when due and such failure shall continue for three (3) Business Days after
notice to Tenant from Landlord, provided that no such notice shall be required
if Tenant has received a similar notice twice within three hundred sixty-five
(365) days prior to such violation or failure, or
 
(b)           if Tenant shall fail to perform or observe any other material term
or condition of this Lease, and, except as otherwise provided herein, if such
failure is not cured within thirty (30) days after notice from Landlord thereof
unless such default is of such a nature that it cannot be completely cured
within such period, then if Tenant does not commence such cure within thirty
(30) days and does not thereafter proceed with reasonable diligence and in good
faith to cure the same, or
 
 
-16-

--------------------------------------------------------------------------------

 
 
(c)           if the estate hereby created shall be taken on execution or by
other process of law, or if (i) Tenant shall make a general assignment :for the
benefit of creditors; or (ii) if Tenant shall commence any case, proceeding or
other action seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or any substantial part of its property; or (iii) if Tenant shall
take any corporate action to authorize any of the actions set forth above; or
(iv) if any case, proceeding or other action against Tenant shall be commenced
seeking to have an order for relief entered against it as debtor, or seeking
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property, and such case, proceeding or other action
either results in the entry of an order for relief against Tenant which is not
fully stayed within thirty (30) days after the entry thereof or remains
undismissed for a period of sixty (60) days after filing;
 
then, and in any of said cases (notwithstanding any license of a former breach
of covenant or any waiver of the benefit hereof or any consent in a former
instance), Landlord lawfully may immediately or at any time thereafter, without
demand or notice, enter into and upon the Premises or any part thereof in the
name of the whole and may repossess the same as of Landlord’s former estate, and
may expel Tenant and those claiming through or under Tenant and may remove its
or their effects (forcibly, if necessary) without being guilty of any manner of
trespass and without prejudice to any remedies which might otherwise be
available for arrearages of Rent or preceding breach of covenant, and, upon
entry as aforesaid, Landlord shall have the right, by suitable notice to Tenant,
forthwith to terminate this Lease.  Tenant covenants and agrees, notwithstanding
any entry or re-entry by Landlord, whether by summary proceedings.  termination
or otherwise, to pay and be liable for, on the days originally fixed herein for
the payment thereof, amounts equal to the several installments of Rent and other
charges reserved as they would, under the terms of this Lease, become due if
this Lease had not been terminated or if Landlord had not entered or re-entered,
as aforesaid, and whether the Premises be relet or remain vacant, in whole or in
part, or for a period less than the remainder of the Term, or for the whole
thereof less the reletting proceeds, if any.  Landlord shall be under no
obligation to relet the Premises so as to mitigate Tenant’s damages.
 
As an alternative at the election of Landlord, Tenant shall, upon such
termination, pay to Landlord, as damages, such a sum as at the time of such
termination represents the amount of the excess, if any, of the then value of
the total Rent and other benefits that would have accrued to Landlord under this
Lease for the remainder of the Term hereof if the Lease terms had been fully
complied with by Tenant, over and above the then fair rental value (in advance)
of the Premises for the balance of the Term.
 
For the purposes of this Article, if Landlord elects to require Tenant to pay
damages in accordance with the immediately preceding paragraph, the total Rent
shall be computed by assuming that Tenant’s obligations on account of taxes,
Operating Costs and any other charges payable by Tenant under this Lease would
be, for the balance of the unexpired Term, the amount thereof (if any) for the
immediately preceding annual period payable by Tenant or, if this Lease is
terminated before one (1) year of the Term hereof has elapsed, then at the rate
of such charges during the period from the Commencement Date to such
termination, annualized.
 
 
-17-

--------------------------------------------------------------------------------

 
 
Without limiting any of Landlord’s other rights and remedies on account thereof,
if any payment of Rent or any other payment payable hereunder by Tenant to
Landlord shall not be paid when due (or, where applicable, before the expiration
of the grace period following written notice of such delinquency), the same
shall bear interest from the date when the same was payable until the date paid
at a rate equal to 3% plus the prime rate published from time to time in The
Wall Street Journal or its successor publication (but in no event less than 18%
per annum), but not more than the highest lawful rate of interest which Landlord
may charge to Tenant without violating any applicable law.  Such interest shall
constitute Additional Rent payable hereunder.  In addition, to all other amounts
Tenant is otherwise obligated to pay, it is expressly agreed that Landlord shall
be entitled to recover from Tenant all costs and expenses, including the
reasonable fees of attorneys, incurred by Landlord in successfully enforcing
this Lease from and after Tenant’s default thereunder.
 
14.2           LANDLORD’S DEFAULT.  Landlord shall not be in default in the
performance of any of Landlord’s obligations hereunder unless and until Landlord
shall have failed to perform such obligations within thirty (30) days, or such
additional time as is reasonably required to correct any such default and
Landlord continues diligently to prosecute such cure, after written notice by
Tenant to Landlord specifying wherein Landlord has failed to perform any such
obligation.  This Lease shall be construed as though Landlord’s covenants
contained herein are independent and not dependent and Tenant waives the benefit
of any law or statute to the contrary.
 
ARTICLE XV
 
MISCELLANEOUS PROVISIONS
 
15.1           EXTRA-HAZARDOUS USE.  Tenant covenants and agrees that Tenant
will not do or permit anything to be done in or upon the Premises, or bring in
anything or keep anything therein, which shall increase the rate of property or
liability insurance on the Premises or the Property above the standard rate
applicable to Premises being occupied for the Permitted Uses.  If the premium or
rates payable with respect to any policy or policies of insurance carried by or
on behalf of Landlord with respect to the Property increases as a result of any
act or activity on or use of the Premises during the Term or payment by the
insurer of any claim arising from any act or neglect of Tenant, its employees,
agents, contractors or invitees, Tenant shall pay such increase, from time to
time, within fifteen (15) days after demand therefor by Landlord, as Additional
Rent.
 
15.2           HAZARDOUS MATERIALS.
 
(a)           “Hazardous Materials” shall mean each and every element, compound,
chemical mixture, contaminant, pollutant, material, waste or other substance
which is defined, determined or identified as hazardous or toxic under any
Environmental Law, including, without limitation, any “oil,” “hazardous
material,” “hazardous waste,” “hazardous substance” or “chemical substance or
mixture”, as the foregoing terms (in quotations) are defined in any
Environmental Laws.
 
 
-18-

--------------------------------------------------------------------------------

 
 
(b)           “Environmental Law” shall mean any federal, state and/or local
statute, ordinance, bylaw, code, rule and/or regulation now or hereafter
enacted, pertaining to any aspect of the environment or human health, including,
without limitation, Chapter 21C, Chapter 21D, and Chapter 21E of the General
Laws of Massachusetts and the regulations promulgated by the Massachusetts
Department of Environmental Protection, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, 42 U.S.C. § 9601 et seq., the
Resource Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et seq., the
Toxic Substances Control Act, 15 U.S.C. §2061 et seq., the Federal Clean Water
Act, 33 U.S.C. §1251, and the Federal Clean Air Act, 42 U.S.C. §7401 et seq.
 
(c)           “Environmental Condition” shall mean any disposal, release or
threat of release of Hazardous Materials on, from or about the Building or the
Property or storage of Hazardous Materials on, from or about the Building or the
Property.
 
(d)           Tenant may use chemicals such as adhesives, lubricants, ink,
solvents and cleaning fluids of the kind and in amounts and in the manner
customarily found and used in business offices in order to conduct its business
at the Premises and to maintain and operate the business machines located in the
Premises.  Tenant shall not use, store, handle, treat, transport, release or
dispose of any other Hazardous Materials on or about the Premises or the
Property without Landlord’s prior written consent, which Landlord may withhold
or condition in Landlord’s sole discretion.
 
(e)           Any handling, treatment, transportation, storage, disposal or use
of Hazardous Materials by Tenant in or about the Premises or the Property and
Tenant’s use of the Premises shall comply with all applicable Environmental Laws
and the Activity and Use Limitation for the Property attached hereto as
Exhibit C.  Tenant shall, within ten (10) Business Days of Landlord’s written
request therefor, disclose in writing all Hazardous Materials that are being
used by Tenant in the Premises, the nature of such use and the manner of storage
and disposal.  Without Landlord’s prior written consent, Tenant shall not
conduct any sampling or investigation of soil or groundwater on the Property to
determine the presence of any constituents therein.
 
(f)           Tenant shall indemnify, defend upon demand with counsel reasonably
acceptable to Landlord, and hold Landlord harmless from and against, any
liabilities, losses claims, damages, interest, penalties, fines, attorneys’
fees, experts’ fees, court costs, remediation costs, and other expenses which
result from the use, storage, handling, treatment, transportation, release,
threat of release or disposal of Hazardous Materials in or about the Premises or
the Property by Tenant or Tenant’s agents, employees, contractors or
invitees.  The provisions of this paragraph (f) shall survive the expiration or
earlier termination of this Lease.
 
(g)           Tenant shall give written notice to Landlord as soon as reasonably
practicable of (i) any communication received by Tenant from any governmental
authority concerning Hazardous Materials which relates to the Premises or the
Property, and (ii) any Environmental Condition of which Tenant is aware.
 
(h)           Excluded from Tenant’s obligations under this Section 15.1 is any
condition of the Premises attributable to an Environmental Condition which
occurred prior to the earlier of Tenant’s entry into the Premises or to the
extent that Landlord’s own act shall constitute an Environmental Condition or
which were not caused by the acts or omissions of Tenant or its agents,
employees, contractors, affiliates or business invitees.
 
 
-19-

--------------------------------------------------------------------------------

 
 
15.3           OUTDOOR OPERATIONS.  Tenant covenants and agrees that Tenant
shall not permit nor engage in any outdoor storage or operations.
 
15.4           WAIVER.  Failure on the part of Landlord or Tenant to complain of
any action or non-action on the part of the other, no matter how long the same
may continue, shall never be a waiver by Tenant or Landlord, respectively, of
any of their rights hereunder.  Further, no waiver at any time of any of the
provisions hereof by Landlord or Tenant shall be construed as a waiver of any of
the other provisions hereof, and a waiver at any time of any of the provisions
hereof shall not be construed as a waiver at any subsequent time of the same
provisions.  The consent or approval of Landlord or Tenant to or of any action
by the other requiring such consent or approval shall not be construed to waive
or render unnecessary Landlord’s or Tenant’s consent or approval to or of any
subsequent similar act by the other.
 
No payment by Tenant, or acceptance by Landlord, of a lesser amount than shall
be due from Tenant to Landlord shall be treated otherwise than as a payment on
account.  Acceptance by Landlord of a check for a lesser amount with an
endorsement or statement thereon or upon any letter accompanying such check to
the effect that such lesser amount is payment in full, shall be given no effect,
and Landlord may accept such check without prejudice to any other rights or
remedies which Landlord may have against Tenant.
 
15.5           COVENANT OF QUIET ENJOYMENT.  Tenant, subject to the terms and
provisions of this Lease, upon payment of the Rent due hereunder and upon
observing, keeping and performing all of the terms and provisions of this Lease
on Tenant’s part to be observed, kept and performed, shall lawfully, peaceably
and quietly have, hold, occupy and enjoy the Premises during the Term hereof,
without hindrance or ejection by any persons lawfully claiming under Landlord to
have title to the Premises superior to Tenant.  The foregoing covenant of quiet
enjoyment is in lieu of any other covenant, express or implied and it is
understood and agreed that this covenant and any and all other covenants of
Landlord contained in this Lease shall be binding upon Landlord and Landlord’s
successors only with respect to breaches occurring during Landlord’s and
Landlord’s successors’ respective ownership of Landlord’s interest hereunder.
 
Tenant specifically agrees to look solely to Landlord’s then equity interest in
the Property at the time owned, or in which Landlord holds an interest as ground
lessee, for recovery of any judgment from Landlord, it being specifically agreed
that neither Landlord (original or successor), nor any beneficiary or trustee of
any trust holding Landlord’s interest, shall ever be personally liable for any
such judgment or for the payment of any monetary obligation to Tenant.
 
Except for any damages incurred by Landlord under Section 15.18, in no event
shall either party ever be liable to the other for any indirect, special or
consequential damages suffered by such party from whatever cause.  No member,
owner, agent or employee of either Landlord or Tenant shall be personally liable
on account of any claim another may have under or in connection with the matters
contemplated by this Lease.
 
 
-20-

--------------------------------------------------------------------------------

 
 
15.6           ASSIGNMENT OF RENTS.  With reference to any assignment by
Landlord of Landlord’s interest in this Lease or of the rents payable hereunder,
conditional in nature or otherwise, which assignment is made to the holder of a
mortgage on property which includes the Premises, Tenant agrees:
 
(a)           that the execution thereof by Landlord, and the acceptance thereof
by the holder of such mortgage, shall never be treated as an assumption by such
holder of any of the obligations of Landlord hereunder, unless such holder
shall, by notice sent to Tenant, specifically otherwise elect; and
 
(b)           that, except as aforesaid, such holder shall be treated as having
assumed Landlord’s obligations hereunder only upon foreclosure of such holder’s
mortgage and the taking of possession of the Premises.
 
15.7           MECHANICS’ LIENS.  Except with regard to liens arising out of
payments due by Landlord, Tenant agrees to discharge immediately (either by
payment, by the filing of the necessary bond, or otherwise), any mechanics’,
materialmen’s or other lien against the Premises; the land and the improvements
thereon and/or Landlord’s interest therein, which liens may arise out of any
payment due for any labor, services, materials, supplies or equipment to have
been furnished to or for Tenant in, upon or about the Premises.
 
15.8           NO BROKERAGE.  Tenant warrants and represents that Tenant has not
dealt with any broker, other than the brokers named in Section 1.4 hereof, in
connection with the consummation of this Lease.  Landlord warrants and
represents that it shall be responsible at its sole cost and expense for any and
all brokerage fees due to the Broker in connection with this Lease.
 
15.9           INVALIDITY OF PARTICULAR PROVISIONS.  If any term or provision of
this Lease, or the application thereof to any person or circumstance, shall, to
any extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Lease shall be valid and shall be
enforced to the fullest extent permitted by law.
 
15.10           PROVISIONS BINDING, ETC.  Except as herein otherwise provided,
the Terms hereof shall be binding upon and shall inure to the benefit of the
successors and assigns, respectively, of Landlord and Tenant.  Each Term and
each provision of this Lease to be performed by Tenant and Landlord shall be
construed to be a covenant and not a condition.  The reference contained to
successors and assigns or Tenant is not intended to constitute a consent by
Landlord to assignment by Tenant, but shall have reference only to those
instances in which Landlord may later give consent to a particular assignment as
required by those provisions of Article VII hereof.
 
15.11           RECORDING.  Tenant agrees not to record this Lease or any notice
thereof.
 
15.12           NOTICES.  Whenever, by the terms of this Lease, notice shall or
may be given either to Landlord or to Tenant, such notice shall be in writing
and shall be delivered in hand during a regular business day and during regular
business hours in the locality of the notice address or sent by registered or
certified mail, return receipt requested, postage prepaid:
 
 
-21-

--------------------------------------------------------------------------------

 
 
If intended for Landlord, addressed to Landlord at the address set forth on the
first page of this Lease (or to such other address or addresses as may from time
to time hereafter be designated by Landlord by notice given in accordance with
this Section 15.12).
 
If intended for Tenant, addressed to Tenant at the address set forth on the
first page of this Lease (or to such other address or addresses as may from time
to time hereafter be designated by Tenant by notice given in accordance with
this Section 15.12).
 
All such notices shall be effective when so delivered in hand or, upon receipt,
tender for receipt at the appropriate notice address or upon a determination
that such notice is undeliverable.
 
For the purposes of this Lease, notices transmitted by a recognized private
express overnight courier shall have the same effect as a notice transmitted by
registered or certified mail.
 
15.13           WHEN LEASE BECOMES BINDING.  Employees or agents of Landlord
have no authority to make or agree to make a lease or any other agreement or
undertaking in connection herewith.  The submission of this document for
examination and negotiation does not constitute an offer to lease or a
reservation of or option for the Premises, and this document shall become
effective and binding only upon the execution and delivery hereof by both
Landlord and Tenant.  All negotiations, considerations, representations and
understandings between Landlord and Tenant are incorporated herein and may be
modified or altered only by written agreement between Landlord and Tenant, and
no act or omission of any employee or agent of Landlord shall alter, change or
modify any of the provisions hereof.
 
Tenant shall furnish Landlord with appropriate evidence of the authority of the
officer of Tenant executing this Lease in behalf of Tenant, in order to assure
Landlord that this Lease has been duly and validly executed in behalf of
Tenant.  As part of such assurance, Landlord shall have the right to receive a
suitable opinion of counsel to Tenant relative to the due and valid execution of
this Lease.  Consistent therewith, any notice from Tenant to Landlord exercising
a right of Tenant under this Lease, shall be accompanied by appropriate evidence
of authority of the officer executing such notice on behalf of Tenant.
 
15.14           PARAGRAPH HEADINGS.  The paragraph headings throughout this
instrument are for convenience and reference only, and the words contained
therein shall in no way be held to explain, modify, amplify or aid in the
interpretation, construction or meaning of the provisions of this Lease.
 
15.15           RIGHTS OF MORTGAGEE.  This Lease shall be subject and
subordinate to the lien and terms of any mortgage, deed of trust or ground lease
or similar encumbrance (collectively, a “Mortgage”, and the holder thereof from
time to time the “Holder”) from time to time encumbering the Premises, whether
executed and delivered prior to or subsequent to the date of this Lease, unless
the Holder shall elect otherwise.  If this Lease is subordinate to any Mortgage
and the Holder or any other party shall succeed to the interest of Landlord
pursuant to the Mortgage (such Holder or other party, a “Successor”), at the
election of the Successor, Tenant shall attorn to the Successor and this Lease
shall continue in full force and effect between the Successor and Tenant.
 
 
-22-

--------------------------------------------------------------------------------

 
 
15.16           STATUS REPORT.  Recognizing that both parties may find it
necessary to establish to third parties, such as accountants, banks, mortgagees
or the like or any potential purchaser of the Property (each, an “Interested
Party”), the then current status of performance hereunder, either party, on the
request of the other made from time to time, will promptly furnish to Landlord,
or to any Interested Party designated by Landlord, or to Tenant, as the case may
be, a statement of the status of any matter pertaining to this Lease, including,
without limitation, acknowledgments that (or the extent to which) each party is
in compliance with its obligations under the terms of this Lease.
 
15.17           SELF-HELP.  Landlord shall have the right upon reasonable
advance notice to Tenant, but shall not be required, at any time, to pay such
sums or to do any act which requires the expenditure of monies which may be
necessary by reason of the failure or neglect of Tenant to perform any of the
obligations of Tenant under this Lease.  In the event of the exercise of such
right of self-help by Landlord, Tenant agrees to reimburse Landlord for such
expenditures promptly upon receipt of Landlord’s statement therefor, together
with interest thereon at a rate equal to eighteen (18%) percent, and if Tenant
shall default in such payment, Landlord shall have the same rights and remedies
as Landlord has hereunder for the failure of Tenant to pay the Rent hereunder.
 
15.18           HOLDING OVER.  Any holding over by Tenant after the expiration
of the Term of this Lease, in addition to all other remedies, shall be treated
as a tenancy from month to month at one hundred and fifty percent (150%) the
Rent herein set forth and shall otherwise be on the terms and conditions set
forth in this Lease, as far as the same are applicable, prorated on a daily
basis.  Nothing set forth herein shall, however, be interpreted as allowing
Tenant so to hold over, and Tenant shall be liable to Landlord for any and all
damages suffered by Landlord as a result of such holding over.
 
15.19           NON-SUBROGATION.  Insofar as, and to the extent that, the
following provisions may be effective without invalidating or making it
impossible to secure insurance coverage obtainable from responsible insurance
companies doing business in the locality in which the Premises are located (even
though extra premium may result therefrom): Landlord and Tenant mutually agree
that, with respect to any insurable hazard, the one suffering such loss, on
behalf of itself and its insurer, hereby releases the other of and from any and
all claims and rights to recover with respect to such loss to the extent that
such loss is covered under policies of insurance carried by such party or
required to be carried hereunder; and Landlord and Tenant further mutually agree
that their respective insurance companies shall have no right of subrogation
against the other on account thereof.  However, nothing contained in this
Section 15.19.  shall derogate from or otherwise affect releases elsewhere
herein contained of either party for claims.
 
 
-23-

--------------------------------------------------------------------------------

 
 
15.20           GOVERNING LAW.  This Lease shall be governed exclusively by the
provisions hereof and by the laws of the Commonwealth of Massachusetts, as the
same may from time to time exist.
 
15.21           UNAVOIDABLE DELAYS AS EXCUSING PERFORMANCE.  If Landlord or
Tenant shall be delayed or hindered in or prevented from the performance of any
act required of Landlord or Tenant hereunder by reason of an Unavoidable Delay
(as defined below) in delivery, performing work or doing acts required under the
Terms of this Lease, then, notwithstanding anything in this Lease to the
contrary except as set forth in the next succeeding sentence, performance of
such act shall be excused for the period of the delay and the period for the
performance of any such act shall be extended for a period equivalent to the
period of such delay.  However, any delay in the performance by Tenant of its
obligation to pay Rent and other sums due hereunder shall not be excused hereby.
 
An “Unavoidable Delay” shall mean a delay (other than a delay to which reference
is made in the immediately preceding sentence) which is not due to the fault,
neglect or omission of the party claiming such delay and shall include, but
shall not be limited to, the following: delays attributable to acts of God,
strikes, labor disputes, governmental restrictions, unavailability of materials,
fixtures, merchandise or labor, acts of a public enemy, casualty, defaults or
delays in performance by third parties, and other reasons, similar or
dissimilar, beyond the reasonable control of such party, and shall include the
consequential delays resulting from any such cause or causes.
 
15.22           RELATIONSHIP OF PARTIES.  It is the intention of this Lease to
create the relationship of Landlord and Tenant between the parties hereto and no
other relationship whatsoever, and nothing herein contained shall be construed
to make the parties hereto partners or joint venturers or to render either party
hereto liable for any of the debts or obligations of the other party.
 
 
-24-

--------------------------------------------------------------------------------

 
 
WITNESS THE EXECUTION HEREOF, under seal, in any number of counterpart copies,
each of which counterpart copies shall be deemed an original for all purposes,
as of the day and year first above written.
 
TENANT:
THERMOENERGY CORPORATION, a Delaware corporation

 
 
By:
  /s/  Andrew T. Melton                                  

 
Andrew T. Melton

 
Hereunto duly authorized

 
LANDLORD:
LIBERTY MA PORTFOLIO FEE LLC, a Delaware limited liability company

 
 
By:
  /s/  Austin L. Cable                                     

 
Austin L. Cable

 
Hereunto duly authorized

 
 
-25-

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
 
PLAN OF PROPERTY
 
 
A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT “B”
 
SITE PLAN OF PREMISES
 
 
B-1

--------------------------------------------------------------------------------

 
 
EXHIBIT “C”
 
Notice of Activity and Use Limitation
 
Form 1075
 
NOTICE OF ACTIVITY AND USE LIMITATION
 
M.G.L. c. 21E, 36 and 310 CMR 40.0000
 
Disposal Site Name: Cincinnati Milacron, 10 New Bond Street
 
DEP Release Tracking No(s).  2-10958, 2-10959, 2-10966
 
This Notice of Activity and Use Limitation (“Notice”) is made as of the 25th day
of June 1998, by New Bond LLC, a Massachusetts limited liability company,
together with his successors and assigns, (collectively “Owner”).
 
WITNESSETH:
 
WHEREAS, New Bond LLC, as aforesaid of Suffolk County, Massachusetts, are the
owners in fee simple of that certain parcel of land located in Worcester,
Worcester County, Massachusetts, with the buildings and improvements thereon
having an address of 10 New Bond Street, as more particularly described in
Exhibit “A”, and the plans described therein recorded prior hereto (“the
Property”) _______________________________________ which Property is subject to
this Notice of Activity and Use Limitation;
 
WHEREAS, the Property comprises a disposal site as the result of a release of
oil and/or hazardous material.
 
WHEREAS, one or more response actions have been selected for the Disposal Site
in accordance with M.G.L. c.21E (“Chapter 21E”) and the Massachusetts
Contingency Plan, 310 CMR 40.0000 (“MCP”).  Said response actions are based upon
(a) the restriction of human access to and contact with oil/or hazardous
material in soil and/or (b) the restriction of certain activities occurring in,
on, through, over, or under the Property.  The basis for such restrictions is
set forth in an Activity and Use Limitation Opinion (“AUL Opinion”), dated
June 4, 1998, (which is attached hereto as Exhibit C and made a part hereof);
 
NOW, THEREFORE, notice is hereby given that the activity and use limitations set
forth in said AUL Opinion are as follows:
 
1.
Permitted Activities and Uses Set Forth in the AUL Opinion.  The AUL Opinion
provides that a condition of No Significant Risk to health, safety, public
welfare or the environment (such condition being defined in 310 CMR 40.0000) has
been achieved for any foreseeable period of time so long as any of the following
activities and uses occur on the Property:

 
 
C-1

--------------------------------------------------------------------------------

 
 
 
(i)
Excavation associated with limited short-term utility or construction work,
which may be deemed necessary within the designated AUL Site, provided that it
is conducted in accordance with the performance standards of the MCP.

 
 
(ii)
Use of the AUL Site as a school, playground or day care facility provided that
access to surface and subsurface soils is prevented through the use of an
impermeable cap on the proposed area.  This cap is to consist of an impermeable
cover, such as geotextile fabric, clay, asphalt or concrete, and have a minimum
of two feet of imported clean fill.

 
 
(iii)
Uses in conflict with restricted activities listed below.

 
 
(iv)
Such other activities and uses, which, in the opinion of an LSP, shall present
no greater risk of harm to health, safety, public welfare, or the environment
than the activities and uses set forth in this section.

 
2.
Activities and Uses Inconsistent with the AUL Opinion.  Activities and uses
which are inconsistent with the AUL Opinion, and which, if implemented at the
portion of the Property, may result in a risk of harm to health, safety, public
welfare, or the environment, are as follows:

 
 
(i)
Removal of the pavement, other cover material, or required fencing from the
designated AUL area unless such activities strictly involve limited short-term
utility or construction work conducted in accordance with the performance
standards for Utility Related Abatement Measures (URAMs) set forth by the
Massachusetts Contingency Plan at 310 CMR 40.0460, the Soil Management
procedures pursuant to 310 CMR 40.0030, and/or all applicable worker health and
safety practices pursuant to 310 CMR 40.0018, and immediate repair/replacement
of the pavement.

 
 
(ii)
The use of the AUL Site, except areas where cover material as described below is
in place, as a residence, school, day care, nursery, playground, recreational
area, etc. where a child is likely to be present.

 
 
(iii)
Any activities and uses which may cause physical or chemical deterioration or
structural damage to the hypothetical future cap as described in the Acceptable
Uses Section of this AUL.

 
 
(iv)
Gardening or agriculture use that utilizes the existing surface or subsurface
soils.

 
3.
Obligations and Conditions Set Forth in the AUL Opinion.  If applicable,
obligations and/or conditions to be undertaken and/or maintained at the Disposal
Site as set forth in the AUL Opinion in order that a condition of No Significant
Risk may be maintained shall include the following:

 
 
(i).
Any activity will have measures in place to insure that the transfer or mixing
of the surface and subsurface soils such that they could become exposed at the
ground surface does not occur.

 
 
C-2

--------------------------------------------------------------------------------

 
 
 
(ii).
Any transfer of the surface or subsurface soil to an exposed ground surface
would

 
 
require the imposition of the restrictions and obligations to these soils in
this area.

 
 
(iii).
Any excavation, construction or disturbance of the subsurface soil will require
the, preparation and implementation of a Health and Safety Plan and an
Excavation Plan under the guidance of a Licensed Site Professional.

 
 
(iv).
At a minimum, the Health and Safety Plan must inform workers of the nature and
hazards of the contaminants identified in the subsurface soils and that
accidental ingestion of these soils could cause adverse health effects.

 
 
(v).
As a minimum, the Excavation Plan must: 1) detail procedures for preventing
surface and subsurface soils from being mixed with other soils or being replaced
in the excavation at a depth that would allow exposure of the soil at the ground
surface; 2) describe the stockpile storage methods to be utilized in order to
prevent accidental exposure to the excavated soils; 3) contain procedures to
limit access to the excavated surface and subsurface soils and the excavation
area with exposed subsurface soils from site workers not covered by the Health
and Safety Plan, site abutters, children or accidental trespassers; and 4)
contain procedures to identify and control the proper reuse or disposal of the
surface and subsurface soils in the excavation area.

 
 
(vi).
Direct contact with surface soils by children or hypothetical potential future
residences must be prevented.  This obligation could be met by maintaining the
existing pavement and site buildings in good condition or precluding access.

 
4.
Proposed Changes in Activities and Uses.

 
Any proposed changes in activities and uses at the Property which may result in
higher levels of exposure to oil and/or hazardous material shall be evaluated by
an LSP who shall render an Opinion, in accordance with 310 CMR 40.1080 et seq.,
as to whether the proposed changes will present a significant risk of harm to
health, safety, public welfare or the environment.  Any and all requirements set
forth in the Opinion to ensure a condition of No Significant Risk in the
implementation of the proposed activity or use shall be satisfied before any
such activity or use is commenced.
 
5.
Violation of a Response Action Outcome.

 
The activities, uses and/or exposures upon which this Notice is based shall not
change at any time to cause a significant risk of harm to health, safety, public
welfare, or the environment due to exposure to oil and/or hazardous material
without the prior evaluation by an LSP in accordance with 3I0 CMR. 40.1080 et
seq., and without additional response actions, if necessary, to achieve or
maintain a condition of No Significant Risk.
 
If the activities, uses, and/or exposures upon which this Notice is based change
without the prior evaluation and additional response actions determined to be
necessary by an LSP in accordance with 310 CMR 40.1080 et seq., the owner or
operator of the Property subject to this Notice at the time that the activities
uses, and/or exposures change, shall comply with the requirements set forth in
310 CMR 40.0020.
 
 
C-3

--------------------------------------------------------------------------------

 
 
6.
Incorporation into Deed, Mortgages, Leases, and Instruments of Transfer.

 
This notice shall be incorporated either in full or be reference into all deeds,
easements, mortgages, leases, licenses, occupancy agreements, or any other
instrument of transfer, whereby an interest in and/or a right to use the
Property or a portion thereof is conveyed.
 
Owner hereby authorizes and consents to the filing and recordation and/or
registration of this Notice of Activity and Use Limitation to become effective
when executed and sealed by the undersigned LSP, and recorded and/or registered
with the appropriate Registry of Deeds and/or Land Registration Offices.
 
WITNESS, the execution hereof under seal this 25th day of June, 1998.
 
 

   Owner:             New Bond LLC          By:            
Austin L. Cable, Member - Manager

 
 
C-4

--------------------------------------------------------------------------------

 
 
COMMONWEALTH OF MASSACHUSETTS
 

 
, ss
 
, 19__

 
Then personally appeared the above named ______________ and acknowledged the
foregoing to be his/her free act and deed before me,
 

           
Notary Public
 
My Commission Expires:
     

 
 
The undersigned LSP hereby certified that he executed the aforesaid Activity and
Use Limitation Opinion attached hereto as Exhibit C and made a part hereof and
that in his Opinion this Notice of Activity and Use Limitation is consistent
with the terms set forth in said Activity and Use Limitation Opinion.
 
Date: ______________________
 

 
LSP
 

                                  
 
 

--------------------------------------------------------------------------------

 
 
COMMONWEALTH OF MASSACHUSETTS
 

 
, ss
 
, 19__

 
Then personally appeared the above named ______________ and acknowledged the
foregoing to be his/her free act and deed before me,
 

           
Notary Public
 
My Commission Expires:
     

 
Upon Recording, return to:
Mr. Austin L. Cable, Manager
New Bond, L.L.C.
One Liberty Square
Boston, MA 02108
 
 
 

--------------------------------------------------------------------------------

 
 
“EXHIBIT A”
 
PARCEL 1
 
PARCEL 1 IS SHOWN ON A PLAN ENTITLED: “ALTA/ACSM TITLE INSURANCE PLAN OF LAND IN
WORCESTER, MASSACHUSETTS OWNED BY NEW BOND LLC” DATED MARCH 30, 1998 AS REVISED
ON APRIL 2, 1998 BY THOMPSON-LISTON ASSOCIATES, INC. (IN 2 SHEETS), WHICH PLAN
IS RECORDED WITH THE WORCESTER COUNTY REGISTRY OF DEEDS AS PLAN NO. 5 in PLAN
BOOK 730, OF 1998 AND AS MORE PARTICULARLY DESCRIBED AS FOLLOWS ON SAID PLAN:
 
BEGINNING AT A POINT ON THE NORTHERLY SIDELINE OF NEW BOND STREET AT A POINT
SAID POINT BEING N 56°34’ 41” W A DISTANCE OF 423.02’ FEET FROM THE WESTERLY
SIDELINE OF WEST BOYLSTON STREET AS BOUNDED; THENCE RUNNING
 
N 56° 34’ 41” W A DISTANCE OF 702.04’ FEET ALONG SAID NORTHERLY
SIDELINE TO A DRILL HOLE IN CONC. WALL; THENCE RUNNING
N 33° 25’ 13” E A DISTANCE OF 702.85’ FEET TO A POINT; THENCE RUNNING
N 33° 25’ 13” E A DISTANCE OF 496.84’ FEET TO A POINT; THENCE RUNNING
S 16° 41’ 32” E A DISTANCE OF 398.53’ FEET TO A POINT; THENCE RUNNING
S 62° 02’ 26” E A DISTANCE OF 440.00’ FEET TO A POINT; THENCE RUNNING
S 27° 57’ 34’ W A DISTANCE OF 212.75’ FEET TO A POINT; THENCE RUNNING
N 62° 05’ 26” W A DISTANCE OF 123.73’ FEET TO A POINT; THENCE RUNNING
S 26° 41’ 26” W A DISTANCE OF 141.12’ FEET TO A POINT; THENCE RUNNING
S 26° 41’ 13” W A DISTANCE OF 464.66’ FEET TO A POINT; THENCE RUNNING
S 36° 55’ 56” W A DISTANCE OF 161.04’ FEET TO THE NORTHERLY
SIDELINE OF SAID NEW BOND STREET AT THE POINT AND
PLACE OF BEGINNING.
 
SAID PARCEL 1 IS SHOWN ON SAID PLAN AS CONTAINING AN AREA OF 706,865±S.F. OR
16.227± ACRES
 
OWNERSHIP OF THE PARCEL RUNS TO THE CENTERLINE OF THE 50’ FOOT WIDE STREET WHICH
CONTAINS AN ADDITIONAL 17,551±S.F. OF LAND AND BEING SUBJECT TO EASEMENTS FOR
ACCESS AND UTILITIES.
 
 
 

--------------------------------------------------------------------------------

 
 
PARCEL 2
 
PARCEL 2 IS SHOWN ON A PLAN ENTITLED “PLAN OF LAND IN WORCESTER, MASSACHUSETTS
OWNED BY NEW BOND LLC” DATED MARCH 30, 1998 AS REVISE DON APRIL 2, 1998 BY
THOMPSON-LISTON ASSOCIATES, INC. WHICH PLAN IS RECORDED WITH THE WORCESTER
COUNTY REGISTRY OF DEEDS AS PLAN NO. 3* OF 1998 AND AS MORE PARTICULARLY
DESCRIBED AS FOLLOWS ON SAID PLAN:
 
*in PLAN BOOK 730
 
BEGINNING AT A POINT ON THE NORTHWESTERLY CORNER OF PARCEL 1 SHOWN ON SUCH PLAN
AND LABELED R.R.SPK SET IN PAVEMENT; THENCE RUNNING
 
N 33° 25’ 13” E A DISTANCE OF 496.84’ FEET TO A POINT; THENCE RUNNING
N 16° 41’ 32” W A DISTANCE OF 742.77’ FEET TO A POINT; THENCE RUNNING
S 81 30’ 01” E A DISTANCE OF 83.92 FEET TO A POINT; THENCE RUNNING
N 17 26’ 01” E A DISTANCE OF 115.21 FEET TO A POINT; THENCE
S 73° 16’ 38” W A DISTANCE OF 227.90’ FEET TO A POINT; THENCE RUNNING
S 11° 57’ 38” W A DISTANCE OF 894.88’ FEET TO A POINT; THENCE RUNNING
S 37° 52’ 10” E A DISTANCE OF 360.37’ FEET TO THE POINT AND PLACE OF BEGINNING.
 
SAID PARCEL 2 IS SHOWN ON SAID PLAN AS CONTAINING AN AREA OF
7.618+ ACRES.
 
 
 

--------------------------------------------------------------------------------

 
 
PARCEL 3
 
PARCEL 3 IS SHOWN ON A PLAN ENTITLED “PLAN OF LAND IN WORCESTER, MASSACHUSETTS
OWNED BY NEW BOND LLC DATED MARCH 30, 1998 AND REVISED APRIL 2, 1998 BY
THOMPSON-LISTON ASSOCIATES, INC. AND RECORDED IN THE WORCESTER COUNTY REGISTRY
OF DEEDS AS PLAN NO. 4 * OF 1998, AND AS MORE PARTICULARLY DESCRIBED AS FOLLOWS
ON SAID PLAN.”
 
*in PLAN BOOK 730.
 
BEGINNING AT A POINT ON THE NORTHERLY SIDELINE OF NEW BOND STREET AT A POINT
SAID POINT BEING:
 
N 56° 34’ 41” W A DISTANCE OF 61.36’ FEET FROM THE WESTERLY SIDELINE OF WEST
BOYLSTON STREET AS BOUNDED; THENCE RUNNING
 
N 56° 34’ 41” W A DISTANCE OF 361.66’ FEET ALONG SAID NORTHERLY SIDELINE TO A
POINT; THENCE RUNNING


N 36° 55’ 56” E A DISTANCE OF 161.04’ FEET TO A POINT; THENCE RUNNING
N 26° 41’ 13” E A DISTANCE OF 464.66’ FEET TO A POINT; THENCE RUNNING
N 26° 41’ 26” E A DISTANCE OF 141.12’ FEET TO A POINT; THENCE RUNNING
S 62° 05’ 26” E A DISTANCE OF 123.73’ FEET TO A POINT; THENCE RUNNING
N 27° 57’ 34” E A DISTANCE OF 212.75’ FEET TO A POINT; THENCE RUNNING
N 27° 57’ 34” E A DISTANCE OF 185.03’ FEET TO A POINT; THENCE RUNNING
S 62° 05’ 46” E A DISTANCE OF 159.37’ FEET TO A POINT; THENCE RUNNING
N 27 56’ 58” E A DISTANCE OF 40.00’ FEET TO A POINT; THENCE RUNNING
S 62 05’ 46” E A DISTANCE OF 39.93’ FEET TO A POINT; THENCE RUNNING
S 28° 07’ 14” W A DISTANCE OF 588.53’ FEET TO A POINT; THENCE RUNNING
S 61° 48’ 51” E A DISTANCE OF 26.00’ FEET .TO A POINT; THENCE RUNNING
S 27° 59’ 55” W A DISTANCE OF 648.50’ FEET TO THE NORTHERLY SIDELINE OF SAID NEW
BOND STREET AT THE POINT AND PLACE OF BEGINNING.
 
SAID PARCEL 3 IS SHOWN ON SAID PLAN AS CONTAINING AN AREA OF 7.940±
ACRES.  OWNERSHIP OF THE PARCEL RUNS TO THE CENTER LINE OF THE 50’ FOOT WIDE
STREET.
 
SAID PARCELS 1, 2 AND 3 MEANING AND INTENDING TO CONTAIN THE PREMISES DESCRIBED
AS PARCELS 1, 2 AND 3 AND CONVEYED TO NEW BOND LLC BY CINCINNATI MILACRON-HEALD
CORPORATION BY QUITCLAIM DEED DATED OCTOBER 20, 1997 AND RECORDED WITH THE
WORCESTER COUNTY REGISTRY OF DEEDS IN BOOK 19284, PAGE 149.
 
 
 

--------------------------------------------------------------------------------

 
 
AUL Opinion – 2-10958
Page 2
 
More specifically, the AUL Site is defined as the three parcels of land with the
buildings situated thereon, located in Worcester, Worcester County,
Massachusetts and bounded and described as follows:
 
PARCEL I
 
PARCEL 1 IS SHOWN ON A PLAN ENTITLED: “ALTA/ACSM TITLE INSURANCE PLAN OF LAND IN
WORCESTER, MASSACHUSETTS OWNED BY NEW BOND LLC” DATED MARCH 30, 1998 AS REVISED
ON APRIL 2, 1998 BY THOMPSON-LISTON ASSOCIATES, INC. (IN 2 SHEETS), WHICH PLAN
IS RECORDED WITH THE WORCESTER COUNTY REGISTRY OF DEEDS AS PLAN NO. 730-5 OF
1998 AND AS MORE PARTICULARLY DESCRIBED AS FOLLOWS ON SAID PLAN:
 
BEGINNING AT A POINT ON THE NORTHERLY SIDELINE OF NEW BOND STREET AT A POINT
SAID POINT BEING N 56°34’ 41” W A DISTANCE OF 423.02’ FEET FROM THE WESTERLY
SIDELINE OF WEST BOYLSTON STREET AS BOUNDED; THENCE RUNNING
 
N 56° 34’ 41” W A DISTANCE OF 702.04’ FEET ALONG SAID NORTHERLY SIDELINE TO A
DRILL HOLE IN CONC.  WALL; THENCE RUNNING
N 33’ 25’ 13” E A DISTANCE OF 702.85’ FEET TO A POINT; THENCE RUNNING
N 33° 25’ 13” E A DISTANCE OF 496.84’ FEET TO A POINT; THENCE RUNNING
S 16° 41’ 32” E A DISTANCE OF 398.53’ FEET TO A POINT; THENCE RUNNING
S 62° 02’ 26” E A DISTANCE OF 440.00’ FEET TO A POINT; THENCE RUNNING
S 27° 57’ 34’ W A DISTANCE OF 212.75’ FEET TO A POINT; THENCE RUNNING
N 62° 05’ 26” W A DISTANCE OF 123.73’ FEET TO A POINT; THENCE RUNNING
S 26° 41’ 26” W A DISTANCE OF 141.12’ FEET TO A POINT; THENCE RUNNING
S 26° 41’ 13” W A DISTANCE OF 464.66’ FEET TO A POINT; THENCE RUNNING
S 36° 55’ 56” W A DISTANCE OF 161.04’ FEET TO THE NORTHERLY SIDELINE OF SAID NEW
BOND STREET AT THE POINT AND PLACE OF BEGINNING.
 
 
 

--------------------------------------------------------------------------------

 
 
AUL Opinion – 2-10958
Page 3
 
SAID PARCEL 1 IS SHOWN ON SAID PLAN AS CONTAINING AN AREA OF 706,865±S.F.  OR
16.227±ACRES
 
OWNERSHIP OF THE PARCEL RUNS TO THE CENTERLINE OF THE 50’ FOOT WIDE STREET WHICH
CONTAINS AN ADDITIONAL 17,551±S.F.  OF LAND AND BEING SUBJECT TO EASEMENTS FOR
ACCESS AND UTILITIES.
 
PARCEL 2
 
PARCEL 2 IS SHOWN ON A PLAN ENTITLED “PLAN OF LAND IN WORCESTER, MASSACHUSETTS
OWNED BY NEW BOND LLC” DATED MARCH 30, 1998 AS REVISE DON APRIL 2, 1998 BY
THOMPSON-LISTON ASSOCIATES, INC.  WHICH PLAN IS RECORDED WITH THE WORCESTER
COUNTY REGISTRY OF DEEDS AS PLAN NO. 730-3 1998 AND AS MORE PARTICULARLY
DESCRIBED AS FOLLOWS ON SAID PLAN:
 
BEGINNING AT A POINT ON THE NORTHWESTERLY CORNER OF PARCEL 1 SHOWN ON SUCH PLAN
AND LABELED R.R.SPK SET IN PAVEMENT; THENCE RUNNING
 
N 33° 25’ 13” E A DISTANCE OF 496.84’ FEET TO A POINT; THENCE RUNNING
N 16° 41’ 32” W A DISTANCE OF 742.77’ FEET TO A POINT; THENCE RUNNING
S 81 30’ 01” E A DISTANCE OF 83.92 FEET TO A POINT; THENCE RUNNING
N 17 26’ 01” E A DISTANCE OF 115.21 FEET TO A POINT; THENCE
S 73° 16’ 38” W A DISTANCE OF 227.90’ FEET TO A POINT; THENCE RUNNING
S 11° 57’ 38” W A DISTANCE OF 894.88 FEET TO A POINT; THENCE RUNNING
S 37° 52’ 10” E A DISTANCE OF 360.37’ FEET TO THE POINT AND PLACE OF BEGINNING
 
SAID PARCEL 2 IS SHOWN ON SAID PLAN AS CONTAINING AN AREA OF 7.618± ACRES.
 
 
 

--------------------------------------------------------------------------------

 
 
AUL Opinion – 2-10958
Page 4
 
PARCEL 3
 
PARCEL 3 IS SHOWN ON A PLAN ENTITLED “PLAN OF LAND IN WORCESTER, MASSACHUSETTS
OWNED BY BOND LLC DATED MARCH 30, 1998 AND REVISED APRIL 2, 1998 BY
THOMPSON-LISTON ASSOCIATES, INC.  AND RECORDED [N THE WORCESTER COUNTY REGISTRY
OF DEEDS AS PLAN NO. 730-4 1998, AND AS MORE PARTICULARLY DESCRIBED AS FOLLOWS
ON SAID PLAN.”
 
BEGINNING AT A POINT ON THE NORTHERLY SIDELINE OF NEW BOND STREET AT A POINT
SAID POINT BEING:
 
N 56° 34’ 41” W A DISTANCE OF 61.36’ FEET FROM THE WESTERLY SIDELINE OF WEST
BOYLSTON STREET AS BOUNDED; THENCE RUNNING
 
N 56° 34’ 41” W A DISTANCE OF 361.66’ FEET ALONG SAID NORTHERLY SIDELINE TO A
POINT; THENCE RUNNING
 
N 36° 55’ 56” E A DISTANCE OF 161.04’ FEET TO A POINT; THENCE RUNNING
N 260 41’ 13” E A DISTANCE OF 464.66’ FEET TO A POINT; THENCE RUNNING
N 26° 41’ 26” E A DISTANCE OF 141.12’ FEET TO A POINT; THENCE RUNNING
S 62° 05’ 26” E A DISTANCE OF 123.73’ FEET TO A POINT; THENCE RUNNING
N 27° 57’ 34” E A DISTANCE OF 212.75’ FEET TO A POINT; THENCE RUNNING
N 27° 57’ 34” E A DISTANCE OF 185.03’ FEET TO A POINT; THENCE RUNNING
S 62° 05’ 46” E A DISTANCE OF 159.37’ FEET TO A POINT; THENCE RUNNING
N 27 56’ 58” E A DISTANCE OF 40.00’ FEET TO A POINT; THENCE RUNNING
S 62 05’ 46” E A DISTANCE OF 39.93’ FEET TO A POINT; THENCE RUNNING
S 28° 07’ 14” W A DISTANCE OF 588.53’ FEET TO A POINT; THENCE RUNNING
S 61° 48’ 51” E A DISTANCE OF 26.00’ FEET TO A POINT; THENCE RUNNING
 
 
 

--------------------------------------------------------------------------------

 
 
AUL Opinion – 2-10958
Page 5
 
S 27° 59’ 55” W A DISTANCE OF 648.50’ FEET TO THE NORTHERLY SIDELINE OF SAID NEW
BOND STREET AT THE POINT AND PLACE OF BEGINNING.
 
SAID PARCEL 3 IS SHOWN ON SAID PLAN AS CONTAINING AN AREA OF 7.940±
ACRES.  OWNERSHIP OF THE PARCEL RUNS TO THE CENTER LINE OF THE 50’ FOOT WIDE
STREET.
 
SAID PARCELS I, 2 AND 3 MEANING AND INTENDING TO CONTAIN THE PREMISES DESCRIBED
AS PARCELS 1, 2 AND 3 AND CONVEYED TO NEW BOND LLC BY CINCINATT1 MILACRON-HEALD
CORPORATION BY QUITCLAIM DEED DATED OCTOBER 20, 1997 AND RECORDED WITH THE
WORCESTER COUNTY REGISTRY OF DEEDS IN BOOK__, PAGE __.
 
1.3           Reasons for Utilizing an AUL
 
An AUL, is required to preclude a potential significant risk to humans for the
hypothetical future use of the property for certain residential uses and
potential future school and day care uses, as the results of the risk
characterization indicate a potential unacceptable risk resulting from contact
with the soil.  Site analytical data summarized in the RAO and the risk
characterization portion of this report indicate that specific contaminants of
concern which necessitate the implementation of this AUL are within localized
portions of the Site.  The results of the risk characterization indicate that No
Significant Risk exists based on the current use of the Site.  The AUL described
in Section 1.4 has been selected for implementation because it will not impact
or restrict the present and long-term expected use of the Site.
 
1.4           Restricted Activities – AUL Site
 
Inconsistent uses and conditions described for the Site apply to surface and
subsurface soils that are located below Site buildings, asphalt and concrete
paving, landscaped areas, and undeveloped portions of the AUL Site as defined.
 
Restricted activities include those that involve direct contact with surface and
subsurface soils or results in the transport of contaminants via physical or
biological processes to another medium or activities that would create a
condition requiring an S-1 soil characterization as defined in the MCP.  Uses
inconsistent with the AUL include the following:
 
·
Removal of the pavement, other cover material, or required fencing from the
designated AUL area unless such activities strictly involve limited short-term
utility or construction work conducted in accordance with the performance
standards for Utility Related Abatement Measures (URAMs) set forth by the MCP at
310 CMR 40.0460, the Soil Management procedures pursuant to 310 CMR 40.0030,
and/or all applicable worker health and safety practices pursuant to 310 ova
40.0018, and immediate repair/replacement of the pavement.

 
 
 

--------------------------------------------------------------------------------

 
 
AUL Opinion – 2-10958
Page 6
 
·
The use of the AUL Site, except areas where cover material as described herein
is in place, as a residence, school, day care, nursery, playground, recreational
area, etc. where a child is likely to be present.

 
·
Any activities and uses which may cause physical or chemical deterioration or
structural damage to the cover material described in the Acceptable Uses
Section of this AUL.

 
·
Gardening or agriculture use that utilizes the existing surface or subsurface
soils.

 
1.5           Acceptable Activities in the AUL Site
 
Acceptable activities in the AUL Site include the continued industrial or
commercial use of the Site and for currently intended uses.  In addition, other
activities that do not involve or include a listed inconsistent use may be
conducted on the AUL Site.
 
·
Excavation associated with limited short-term utility or construction work,
which may be deemed necessary within the designated AUL Site, provided that it
is conducted in accordance with the performance standards of the MCP.

 
·
Use of the AUL Site as a school, playground or day care facility provided that
access to surface and subsurface soils is prevented through the use of a cover
that prevents access to soils on the proposed area.  This cap is to consist of
an impermeable cover, such as geotextile fabric, clay, asphalt or concrete, and
have a minimum of two feet of imported clean fill.

 
·
Uses in conflict with restricted activities listed below.

 
·
Such other activities and uses, which, in the opinion of an LSP, shall present
no greater risk of harm to health, safety, public welfare, or the environment
than the activities and uses set forth in this section.

 
Potential contact with surface and subsurface soils in the AUL Site should be
the primary factor in determining whether an activity is acceptable.
 
 
 

--------------------------------------------------------------------------------

 
 
AUL Opinion – 2-10958
Page 7
 
1.6           Obligations at the AUL Site
 
For this AUL Site, the primary obligation is to restrict activities that would
result in dermal contact or accidental ingestion of surface soils to
hypothetical residential populations or proposed future daycare or school
populations.  However, any excavation, construction, or disturbance to the
pavement which would expose the surface soils to potential receptors within the
AUL Site will require the preparation and implementation of a Health and Safety
Plan and Excavation Plan under the guidance of a Licensed Site Professional
(LSP), as defined in the MCP.  Any person conducting the aforementioned
activities within the AUL Site for any purpose in the future shall engage the
services of an LSP to review the proposed activities and to evaluate the
necessity of the implementation of precautionary measures.  That effort will
include the preparation of a Health and Safety Plan.
 
At a minimum, the Health and Safety Plan must inform workers of the potential
nature and hazards of the contaminants identified in the surface soils and that
accidental ingestion and/or dermal contact could cause adverse health
effects.  At a minimum the Excavation Plan must: (1) detail the procedures to
follow and precautions to be taken to minimize the potential for accidental
ingestion or dermal contact with the surface soils; (2) describe the stockpile
storage methods to be utilized in order to prevent accidental exposure to the
excavated soils; (3) contain procedures to limit access to the excavated surface
soils from Site workers not covered under the Health and Safety Plan, Site
abutters, children, or accidental trespassers; and (4) contain procedures to
identify and control the proper re-use or disposal of the soils removed from the
excavation area.
 
1.7           LSP Opinion
 
Name of Organization:
Rizzo Associates, Inc.
   
LSP Name:
Richard I. Hughto, Ph.D., PS., L.S.P.
   
LSP License Number:
2261
   
Telephone:
508-651-3401

 
I attest that I have personally examined and am familiar with the information
contained in this submittal, including any and all documents accompanying this
attestation, and in my professional judgment, this AUL Opinion and form complies
with the provisions of Massachusetts General Law chapter 21A, Sec.19-193, 309
CMR, Massachusetts General Law chapter 21E, 310 CMR. 40.0000, and all other
laws, regulations, orders, permits, and approvals applicable to such AUL
Opinion.  I am aware that significant penalties may result, including but not
limited to, possible Massachusetts Department of Environmental Protection Bureau
of Waste Site Cleanup
 
 
 

--------------------------------------------------------------------------------

 
 
AUL Opinion – 2-10958
Page 4
 
PARCEL 3
 
PARCEL 3 IS SHOWN ON A PLAN ENTITLED “PLAN OF LAND IN WORCESTER, MASSACHUSETTS
OWNED BY BOND LLC DATED MARCH 30, 1998 AND REVISED APRIL 2, 1998 BY
THOMPSON-LISTON ASSOCIATES, INC.  AND RECORDED IN THE WORCESTER COUNTY REGISTRY
OF DEEDS AS PLAN NO.136.10F 1998, AND AS MORE PARTICULARLY DESCRIBED AS FOLLOWS
ON SAID PLAN.”
 
BEGINNING AT A POINT ON THE NORTHERLY SIDELINE OF NEW BOND STREET AT A POINT
SAID POINT BEING:
 
N 56° 34’ 41” W A DISTANCE OF 61.36’ FEET FROM THE WESTERLY SIDELINE OF WEST
BOYLSTON STREET AS BOUNDED; THENCE RUNNING
 
N 56° 34’ 41” W A DISTANCE OF 361.66’ FEET ALONG SAID NORTHERLY SIDELINE TO A
POINT; THENCE RUNNING
 
N 36° 55’ 56” E A DISTANCE OF 161.04’ FEET TO A POINT; THENCE RUNNING
N 26° 41’ 13” E A DISTANCE OF 464.66’ FEET TO A POINT; THENCE RUNNING
N 26° 41’ 26” E A DISTANCE OF 141.12’ FEET TO A POINT; THENCE RUNNING
S 62° 05’ 26” E A DISTANCE OF 123.73’ FEET TO A POINT; THENCE RUNNING
N 27° 57’ 34” E A DISTANCE OF 212.75’ FEET TO A POINT; THENCE RUNNING
N 27° 57’ 34” E A DISTANCE OF 185.03’ FEET TO A POINT; THENCE RUNNING
S 62° 05’ 46” E A DISTANCE OF 159.37’ FEET TO A POINT; THENCE RUNNING
N 27 56’ 58” E A DISTANCE OF 40.00’ FEET TO A POINT; THENCE RUNNING
S 62 05’ 46” E A DISTANCE OF 39.93’ FEET TO A POINT; THENCE RUNNING
S 28° 07’ 14” W A DISTANCE OF 588.53’ FEET TO A POINT; THENCE RUNNING
S 61° 48’ 51” E A DISTANCE OF 26.00’ FEET TO A POINT; THENCE RUNNING
 
S 27° 59’ 55” W A DISTANCE OF 648.50’ FEET TO THE NORTHERLY SIDELINE OF SAID NEW
BOND STREET AT THE POINT AND PLACE OF BEGINNING.
 
SAID PARCEL 3 IS SHOWN ON SAID PLAN AS CONTAINING AN AREA OF 7.940±
ACRES.  OWNERSHIP OF THE PARCEL RUNS TO THE CENTER LINE OF THE 50’ FOOT WIDE
STREET.
 
SAID PARCELS 1, 2 AND 3 MEANING AND INTENDING TO CONTAIN THE PREMISES DESCRIBED
AS PARCELS 1, 2 AND 3 AND CONVEYED TO NEW BOND LLC BY CINCINNATI MILACRON-HEALD
CORPORATION BY QUITCLAIM DEED DATED OCTOBER 20, 1997 AND RECORDED WITH THE
WORCESTER COUNTY REGISTRY OF DEEDS IN BOOK __, PAGE __.
 
 
 

--------------------------------------------------------------------------------

 
 
AUL Opinion – 2-10958
Page 5
 
1.3           Reasons for Utilizing an AUL
 
An AUL is required to preclude a potential significant risk to humans for the
hypothetical future use of the property for certain residential uses and
potential future school and day care uses, as the results of the risk
characterization indicate a potential unacceptable risk resulting from contact
with the soil.  Site analytical data summarized in the RAO and the risk
characterization portion of this report indicate that specific contaminants of
concern which necessitate the implementation of this AUL are within localized
portions of the Site.  The results of the risk characterization indicate that No
Significant Risk exists based on the current use of the Site.  The AUL described
in Section 1.4 has been selected for implementation because it will not impact
or restrict the present and long-term expected use of the Site.
 
1.4           Restricted Activities – AUL Site
 
Inconsistent uses and conditions described for the Site apply to surface and
subsurface soils that are located below Site buildings, asphalt and concrete
paving, landscaped areas, and undeveloped portions of the AUL Site as defined.
 
Restricted activities include those that involve direct contact with surface and
subsurface soils or results in the transport of contaminants via physical or
biological processes to another medium or activities that would create a
condition requiring an S-1 soil characterization as defined in the MCP.  Uses
inconsistent with the AUL include the following:
 
·
Removal of the pavement, other cover material, or required fencing from the
designated AUL area unless such activities strictly involve limited short-term
utility or construction work conducted in accordance with the performance
standards for Utility Related Abatement Measures (URAMs) set forth by the MCP at
310 CMR 40.0460, the Soil Management procedures pursuant to 310 CMR 40.0030,
and/or all applicable worker health and safety practices pursuant to 310 CMR
40.0018, and immediate repair/replacement of the pavement.

 
·
The use of the AUL Site, except areas where cover material as described herein
is in place, as a residence, school, day care, nursery, playground, recreational
area, etc.  where a child is likely to be present.

 
·
Any activities and uses which may cause physical or chemical deterioration or
structural damage to the cover material described in the Acceptable Uses
Section of this AUL.

 
·
Gardening or agriculture use that utilizes the existing surface or subsurface
soils.

 
1.5           Acceptable Activities in the AUL Site
 
Acceptable activities in the AUL Site include the continued industrial or
commercial use of the Site and for currently intended uses.  In addition, other
activities that do not involve or include a listed inconsistent use may be
conducted on the AUL Site.
 
 
 

--------------------------------------------------------------------------------

 
 
AUL Opinion – 2-10958
Page 6
 
·
Excavation associated with limited short-term utility or construction work,
which may be deemed necessary within the designated AUL Site, provided that it
is conducted in accordance with the performance standards of the MCP.

 
·
Use of the AUL Site as a school, playground or day care facility provided that
access to surface and subsurface soils is prevented through the use of an
impermeable cap on the proposed area This cap is to consist of an impermeable
cover, such as geotextile fabric, clay, asphalt or concrete, and have a minimum
of two feet of imported clean fill in playground areas.

 
·
Uses in conflict with restricted activities listed above.

 
·
Such other activities and uses, which, in the opinion of an LSP, shall present
no greater risk of harm to health, safety, public welfare, or the environment
than the activities and uses set forth in this section.

 
Potential contact with surface and subsurface soils in the AUL Site should be
the primary factor in determining whether an activity is acceptable.
 
1.6           Obligations at the AUL Site
 
For this AUL Site, the primary obligation is to restrict activities that would
result in dermal contact or accidental ingestion of surface soils to
hypothetical residential populations or proposed future daycare or school
populations.  However, any excavation, construction, or disturbance to the
pavement which would expose the surface soils to potential receptors within the
AUL Site will require the preparation and implementation of a Health and Safety
Plan and Excavation Plan under the guidance of a Licensed Site Professional
(LSP), as defined in the MCP.  Any person conducting the aforementioned
activities within the AUL Site for any purpose in the future shall engage the
services of an LSP to review the proposed activities and to evaluate the
necessity of the implementation of precautionary measures.  That effort will
include the preparation of a Health and Safety Plan.
 
At a minimum, the Health and Safety Plan must inform workers of the potential
nature and hazards of the contaminants identified in the surface soils and that
accidental ingestion and/or dermal contact could cause adverse health
effects.  At a minimum the Excavation Plan must: (1) detail the procedures to
follow and precautions to be taken to minimize the potential for accidental
ingestion or dermal contact with the surface soils; (2) describe the stockpile
storage methods to be utilized in order to prevent accidental exposure to the
excavated soils; (3) contain procedures to limit access to the excavated surface
soils from Site workers not covered under the Health and Safety Plan, Site
abutters, children, or accidental trespassers; and (4) contain procedures to
identify and control the proper re-use or disposal of the soils removed from the
excavation area.
 
 
 

--------------------------------------------------------------------------------

 
 
The implementation of the proposed changes to the Site activities and Uses at
the Property as described in Form 1082B, the First Amendment to Notice of
Activity and Use Limitations will maintain a condition of No Significant Risk at
the Property.
 
1.7           LSP Opinion
 
Name of Organization:
Rizzo Associates, Inc.
   
LSP Name:
Richard J. Hughto, Ph.D., P.E., L.S.P.
   
LSP License Number:
2261
   
Telephone:
508-651-3401

 
I attest that I have personally examined and am familiar with the information
contained in this submittal, including any and all documents accompanying this
attestation, and in my professional
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “D”
 
Operating Costs
 
Operating Costs shall include the following, without limitation:
 
1.
All expenses incurred by Landlord or Landlord’s agents which shall be directly
related to employment of personnel, including amounts incurred for wages,
salaries and other compensation for services, payroll, social security,
unemployment and similar taxes, workmen’s compensation insurance, disability
benefits, pensions, hospitalization, retirement plans and group insurance,
uniforms and working clothes and the cleaning thereof, and expenses imposed on
Landlord or Landlord’s agents pursuant to any collective bargaining agreement
for the services of employees of Landlord or Landlord’s agents in connection
with the operation, repair, maintenance, cleaning, management and protection of
the Property, including, without limitation, day and night supervisors, manager,
accountants, bookkeepers, janitors, carpenters, engineers, mechanics,
electricians and plumbers and personnel engaged in supervision of any of the
persons mentioned above; provided that, if any such employee is also employed on
other property of Landlord, such compensation shall be suitably prorated among
the Property and such other properties.

 
2.
The cost of services, utilities, materials and supplies furnished or used in the
operation, repair, maintenance, cleaning, management and protection of the
Property.

 
3.
The cost of replacements for tools and other similar equipment used in the
repair, maintenance, cleaning and protection of the Property, provided that, in
the case of any such equipment used jointly on other property of Landlord, such
costs shall be suitably prorated among the Property and such other properties.

 
4.
Where the Property is managed by Landlord or an affiliate of Landlord, a sum
equal to the amounts customarily charged by management firms in the Worcester
area for similar properties, but in no event more than five percent (5%) of
gross annual income, whether or not actually paid, or where managed by other
than Landlord or an affiliate thereof, the amounts accrued for management,
together with, in either case, amounts accrued for legal and other professional
fees relating to the Property, but excluding such fees and commissions paid in
connection with services rendered for securing or renewing leases and for
matters not related to the normal administration and operation of the Property.

 
5.
Premiums for insurance against damage or loss to the Property from such hazards
as Landlord shall determine, including, but not by way of limitation, insurance
covering loss of rent attributable to any such hazards, and public liability
insurance.

 
6.
If, during the Term of this Lease, Landlord shall make a capital expenditure,
the total cost of which is not properly includable in Operating Costs for the
Operating Year in which it was made, there shall nevertheless be included in
such Operating Costs for the Operating Year in which it was made and in
Operating Costs for each succeeding Operating Year the annual charge-off of such
capital expenditure.  Annual charge-off shall be determined by dividing the
original capital expenditure plus an interest factor, reasonably determined by
Landlord, as being the interest rate than being charged for long-term mortgages
by institutional lenders on like properties within the locality in which the
Property is located, by the number of years of useful life of the capital
expenditure; and the useful life shall be determined reasonably by Landlord in
accordance with generally accepted accounting principles and practices in effect
at the time of making such expenditure.

 
 
D-1

--------------------------------------------------------------------------------

 
 
7.
Costs for electricity, water and sewer use charges, gas and other utilities
supplied to the Property and not paid for directly by tenants.

 
8.
Betterment assessments, provided the same are apportioned equally over the
longest period permitted by law, and to the extent, if any, not included in
Taxes.

 
9.
Amounts paid to independent contractors for services, materials and supplies
furnished for the operation, repair, maintenance, cleaning and protection of the
Property.

 
 
D-2

--------------------------------------------------------------------------------

 
 
Form 1082B
 
FIRST AMENDMENT TO NOTICE OF AN ACTIVITY AND USE LIMITATION
M.G.L. c. 21E, § 6 and 310 CMR 40.0000
 
Disposal Site Name: Cincinnati Milacron, 10 New Bond Street
DEP Release Tracking No.(s): 2-10958, 2-10959, 2-10644
 
WHEREAS, a Notice of Activity and Use Limitation has been recorded with the
Worcester Country Registry of Deeds in Book 20209 Page(s) 177-196 (said Notice
of Activity and Use Limitation and any amendments thereto are collectively
referred to herein as “Notice”);
 
WHEREAS, said Notice sets forth limitations on use and activities, conditions
and obligations affecting certain parcel(s) of land situated in Worcester ,
Worcester County, Massachusetts, with the buildings and improvements thereon,
said land being more particularly bounded and described in Exhibit A attached
hereto and made a part of hereof (“Property”).  Said limitations on use and
activities are consistent with the terms of an Activity and Use Limitation
Opinion (“AUL Opinion”) dated June 17, 1998, signed and sealed by Richard J.
Hughto, holder of a valid license issued by the Board of Registration of Waste
site Cleanup Professionals, pursuant to Massachusetts General Laws Chapter 21A,
Sections 19-19J (the holder being referred to as “LSP”) attached to the Notice
of Activity and Use Limitation as Exhibit C and made a part of thereof; in order
to maintain at the Property a condition of No Significant Risk (such conditions
and terms being defined in 310 CMR 40.0000); and
 
WHEREAS, the undersigned LSP, in accordance with Chapter 21E and the MCP, has
issued and signed an AUL Opinion, dated June 17, 1998, and filed with DEP at its
Central Regional Office under Release Tracking No.(s). 2-10958, 2-10959 and
2-10644 attached hereto as Exhibit B and made a part hereof.  Said AUL Opinion
explains that the implementation of the following proposed changes in site
Activities and Uses at the Property wilt maintain a condition of No Significant
Risk;
 
NOW THEREFORE, in accordance with M.G.L. c. 21E and the MCP, the undersigned New
Bond LLC, of Boston, Suffolk County, Massachusetts; being the owner of the
property, hereby amends said Notice as follows:
 
Paragraph 1, “Permitted Uses and Activities Set Forth in the AUL Opinion”, is
amended to read as follows:
 
1.
Permitted Activities and Uses Set Forth in the AUL Opinion.  The AUL Opinion
provides that a condition of No Significant Risk to health, safety, public
welfare or the environment (such condition being defined in 310 CMR 40.0000) has
been achieved for any foreseeable period of time so long as any of the following
activities and uses occur on the Property:

 
 
(i)
Excavation associated with limited short-term utility or construction work,
which may be deemed necessary within the designated Property, provided that it
is conducted in accordance with the performance standards of the MCP.

 
 
D-3

--------------------------------------------------------------------------------

 
 
 
(ii)
Use of the Property as a school, playground or day care facility provided that
access to surface and subsurface soils is prevented through the use of an
impermeable cap on the proposed area.  This cap is to consist of an impermeable
cover, such as geotextile fabric, clay, asphalt or concrete, and have a minimum
of two feet of imported clean fill in playground areas.

 
 
(iii)
Uses not in conflict with the activities and uses listed below in Section 2.0
(Activities and Uses Inconsistent with the AUL Opinion).

 
 
(iv)
Such other activities and uses, which, in the opinion of an LSP, shall present
no greater risk of harm to health, safety, public welfare, or the environment
than the activities and uses set forth in this section.

 
 
(v)
Continued industrial or commercial use of the property.

 
Paragraph 2, “Activities and Uses Inconsistent with the AUL Opinion”, is amended
to read as follows:
 
2.
Activities and Uses Inconsistent with the AUL Opinion.  Activities and uses
which are inconsistent with the AUL Opinion, and which, if implemented at the
Property, may result in a risk of harm to health, safety, public welfare, or the
environment, are as follows:

 
Removal of the pavement, other cover material, or required fencing from the
designated AUL area unless such activities strictly involve limited short-term
utility or construction work conducted in accordance with the performance
standards for Utility Related Abatement Measures (URAMs) set forth by the
Massachusetts Contingency Plan at 310 CMR 40.0460, the Soil Management
procedures pursuant to 310 CMR 40.0030, and/or all applicable worker health and
safety practices pursuant to 310 CMR 40.0018, and immediate repair/replacement
of the pavement.
 
The use of the Property, except areas where cover material as described above is
 
in place, as a residence, school, day care, nursery, playground, recreational
area, etc.  where a child is likely to be present.
 
Any activities and uses which may cause physical or chemical deterioration or
 
structural damage to the hypothetical future cap as described in the Permitted
Activities and Uses Section of this AUL.
 
Gardening or agriculture use that utilizes the existing surface or subsurface
soils.
 
Paragraph 3, “Obligations and Conditions Set Forth in the AUL Opinion”, is
amended to read as follows:
 
3.
Obligations and Conditions Set Forth in the AUL Opinion.  If applicable,
obligations and/or conditions to be undertaken and/or maintained at the Property
as set forth in the AUL Opinion in order that a condition of No Significant Risk
may be maintained shall include the following:

 
 
D-4

--------------------------------------------------------------------------------

 
 
 
(i).
Any activity will have measures in place to insure that the transfer or mixing
of the surface and subsurface soils such that they could become exposed at the
ground surface does not occur.

 
 
(ii).
Any transfer of the surface or subsurface soil to an exposed ground surface
would require the imposition of the restrictions and obligations to these soils
in this area.

 
 
(iii).
Any excavation, construction or disturbance of the subsurface soil will require
the preparation and implementation of a Health and Safety Plan and an Excavation
Plan under the guidance of a Licensed Site Professional.

 
 
(iv).
At a minimum, the Health and Safety Plan must inform workers of the nature and
hazards of the contaminants identified in the subsurface soils and that
accidental ingestion of these soils could cause adverse health effects.

 
 
(v).
As a minimum, the Excavation Plan must: 1) detail procedures for preventing
surface and subsurface soils from being mixed with other soils or being replaced
in the excavation at a depth that would allow exposure of the soil at the ground
surface; 2) describe the stockpile storage methods to be utilized in order to
prevent accidental exposure to the excavated soils; 3) contain procedures to
limit access to the excavated surface and subsurface soils and the excavation
area with exposed subsurface soils from site workers not covered by the Health
and Safety Plan, site abutters, children or accidental trespassers; and 4)
contain procedures to identify and control the proper reuse or disposal of the
surface and subsurface soils in the excavation area.

 
 
(vi).
Direct contact with surface soils by children or hypothetical potential future
residences must be prevented.  This obligation could be met by maintaining the
existing pavement and site buildings in good condition or precluding access.

 
In all other respects the provisions of said Notice remain unchanged.
 
New Bond, LLC authorizes and consents to the filing and recordation/and or
registration of this First Amendment to Notice of Activity and Use Limitation,
said Amendment to become effective when executed under se-al by the undersigned
LSP and recorded and/or registered with the appropriate registry of Deeds and/or
Land Registration Office.
 
WITNESS the execution hereof under seal this 10th day of Aug., 1998.
 

         
Owner

 
 
D-5

--------------------------------------------------------------------------------

 
 
COMMONWEALTH OF MASSACHUSETTS
 

 
, ss
 
, 19__

 
Then personally appeared the above named ______________ and acknowledged the
foregoing to be his/her free act and deed before me,
 

           
Notary Public
 
My Commission Expires:
     

 
                                
The undersigned LSP hereby certifies that he/she executed the AUL Opinion dated
June 17, 199C • tiled with DEP at its Central Regional Office under Release
Tracking No.(3)2-10958, 2-10939, and 2-10644, attached hereto as Exhibit B and
made a part hereof, and that, in his/her Opinion, this First Amendment to Notice
of Activity and Use Limitation is consistent therewith.
 

Date: ______________                    LSP       [LSP SEAL]  

 
 
 

--------------------------------------------------------------------------------

 
 
COMMONWEALTH OF MASSACHUSETTS
 

 
, ss
 
, 19__

 
Then personally appeared the above named ______________ and acknowledged the
foregoing to be his/her free act and deed before me,
 

           
Notary Public
 
My Commission Expires:
     

   
Upon recording return to:
Mr. Austin L Cable, Manager
New Bond, LLC
One Liberty Square
Boston, Massachusetts 0210$
 
 
 

--------------------------------------------------------------------------------

 
 
“EXHIBIT A”
 
PARCEL 1
 
PARCEL 1 IS SHOWN ON A PLAN ENTITLED: “ALTA/ACSM TITLE INSURANCE PLAN OF LAND IN
WORCESTER., MASSACHUSETTS OWNED BY NEW BOND LLC” DATED MARCH 30, 1998 AS REVISED
ON APRIL 2, 1998 BY THOMPSON-LISTON ASSOCIATES, INC. (IN 2 SHEETS), WHICH PLAN
IS RECORDED WITH THE WORCESTER COUNTY REGISTRY OF DEEDS AS PLAN NO. 730 -5
_______ OF 1998 AND AS MORE PARTICULARLY DESCRIBED AS FOLLOWS ON SAID PLAN:
 
BEGINNING AT A POINT ON THE NORTHERLY SIDELINE OF NEW BOND STREET AT A POINT
SAID POINT BEING N 56°34’ 41” W A DISTANCE OF 423.02’ FEET FROM THE WESTERLY
SIDELINE OF WEST BOYLSTON STREET AS BOUNDED; THENCE RUNNING
 
N 56° 34’ 41” W A DISTANCE OF 702.04’ FEET ALONG SAID NORTHERLY SIDELINE TO A
DRILL HOLE IN CONC.  WALL; THENCE RUNNING
N 33° 25’ 13” E A DISTANCE OF 702.85’ FEET TO A POINT; THENCE RUNNING
N 33° 25’ 13” E A DISTANCE OF 496.84’ FEET TO A POINT; THENCE RUNNING
S 16° 41’ 32” E A DISTANCE OF 398.53’ FEET TO A POINT; THENCE RUNNING
S 62° 02’ 26” E A DISTANCE OF 440.00’ FEET TO A POINT; THENCE RUNNING
S 27° 57’ 34’ W A DISTANCE OF 212.75’ FEET TO A POINT; THENCE RUNNING
N 62° 05’ 26” W A DISTANCE OF 123.73’ FEET TO A POINT; THENCE RUNNING
S 26° 41’ 26” W A DISTANCE OF 141.12’ FEET TO A POINT; THENCE RUNNING
S 26° 41’ 13” W A DISTANCE OF 464.66’ FEET TO A POINT; THENCE RUNNING
S 36° 55’ 56” W A DISTANCE OF 161.04’ FEET TO THE NORTHERLY
SIDELINE OF SAID NEW BOND STREET AT THE POINT AND PLACE OF BEGINNING.
 
SAID PARCEL 1 IS SHOWN ON SAID PLAN AS CONTAINING AN AREA OF 706,865±S.F. OR
16.227±ACRES.
 
OWNERSHIP OF THE PARCEL RUNS TO THE CENTERLINE OF THE 50’ FOOT WIDE STREET WHICH
CONTAINS AN ADDITIONAL 17,551±S.F. OF LAND AND BEING SUBJECT TO EASEMENTS FOR
ACCESS AND UTILITIES.
 
PARCEL 2
 
PARCEL 2 IS SHOWN ON A PLAN ENTITLED “PLAN OF LAND IN WORCESTER, MASSACHUSETTS
OWNED BY NEW BOND LLC” DATED MARCH 30, 1998 AS REVISE DON APRIL 2, 1998 BY
THOMPSON-LISTON ASSOCIATES, INC.  WHICH PLAN IS RECORDED WITH THE WORCESTER
COUNTY REGISTRY OF DEEDS AS PLAN NO. 730-3 OF 1998 AND AS MORE PARTICULARLY
DESCRIBED AS FOLLOWS ON SAID PLAN:
 
BEGINNING AT A POINT ON THE NORTHWESTERLY CORNER OF PARCEL 1 SHOWN ON SUCH PLAN
AND LABELED RR.SPK SET IN PAVEMENT; THENCE RUNNING
 
 
 

--------------------------------------------------------------------------------

 
 
N 33° 25’ 13” E A DISTANCE OF 496.84’ FEET TO A POINT; THENCE RUNNING
N 16° 41’ 32” W A DISTANCE OF 742.77’ FEET TO A POINT; THENCE RUNNING
5 81 30’ 0I” E A DISTANCE OF 83.92 FEET TO A POINT; THENCE RUNNING
N 17 26’ 01” E A DISTANCE OF 115.21 FEET TO A POINT; THENCE
S 73° 16’ 38” W A DISTANCE OF 227.90’ FEET TO A POINT; THENCE RUNNING
S 11° 57’ 38” W A DISTANCE OF 894.88 FEET TO A POINT; THENCE RUNNING
S 37° 52’ 10” E A DISTANCE OF 360.37’ FEET TO THE POINT AND PLACE
OF BEGINNING
 
SAID PARCEL 2 IS SHOWN ON SAID PLAN AS CONTAINING AN AREA OF 7.618± ACRES.
 
PARCEL 3
 
PARCEL 3 IS SHOWN ON A PLAN ENTITLED “PLAN OF LAND IN WORCESTER, MASSACHUSETTS
OWNED BY BOND LLC DATED MARCH 30, 1998 AND REVISED APRIL 2, 1998 BY
THOMPSON-LISTON ASSOCIATES, INC. AND RECORDED IN THE WORCESTER COUNTY REGISTRY
OF DEEDS AS PLAN NO.730-4 OF 1998, AND AS MORE PARTICULARLY DESCRIBED AS FOLLOWS
ON SAID PLAN.”
 
BEGINNING AT A POINT ON THE NORTHERLY SIDELINE OF NEW BOND STREET AT A POINT
SAID POINT BEING:
 
N 56° 34’ 41” W A DISTANCE OF 61.36’ FEET FROM THE WESTERLY SIDELINE OF WEST
BOYLSTON STREET AS BOUNDED; THENCE RUNNING
 
N 56° 34’ 41” W A DISTANCE OF 361.66’ FEET ALONG SAID NORTHERLY SIDELINE TO A
POINT; THENCE RUNNING
 
N 36° 55’ 56” E A DISTANCE OF 161.04’ FEET TO A POINT; THENCE RUNNING
N 26° 41’ 13” E A DISTANCE OF 464.66’ FEET TO A POINT; THENCE RUNNING
N 26° 41’ 26” E A DISTANCE OF 141.12’ FEET TO A POINT; THENCE RUNNING
S 62° 05’ 26” E A DISTANCE OF 123.73’ FEET TO A POINT; THENCE RUNNING
N 27° 57’ 34” E A DISTANCE OF 212.75’ FEET TO A POINT; THENCE RUNNING
N 27° 57’ 34” E A DISTANCE OF 185.03’ FEET TO A POINT; THENCE RUNNING
S 62° 05’ 46” E A DISTANCE OF 159.37’ FEET TO A POINT; THENCE RUNNING
N 27 56’ 58” E A DISTANCE OF 40.00’ FEET TO A POINT; THENCE RUNNING
S 62 05’ 46” E A D1STNACE OF 39.93’ FEET TO A POINT; THENCE RUNNING
S 28° 07’ 14” W A DISTANCE OF 588.53’ FEET TO A POINT; THENCE RUNNING
S 61° 48’ 51” E A DISTANCE OF 26.00’ FEET TO A POINT; THENCE RUNNING
 
S 27° 59’ 55” W A DISTANCE OF 648.50’ FEET TO THE NORTHERLY SIDELINE OF SAID NEW
BOND STREET AT THE POINT AND PLACE OF BEGINNING.
 
SAID PARCEL 3 IS SHOWN ON SAID PLAN AS CONTAINING AN AREA OF 7.940±
ACRES.  OWNERSHIP OF THE PARCEL RUNS TO THE CENTER LINE OF THE 50’ FOOT WIDE
STREET.
 
 
 

--------------------------------------------------------------------------------

 
 
SAID PARCELS 1, 2 AND 3 MEANING AND INTENDING TO CONTAIN THE PREMISES DESCRIBED
AS PARCELS 1, 2 AND 3 AND CONVEYED TO NEW BOND LLC BY CINCINNATI MILACRON-HEALD
CORPORATION BY QUITCLAIM DEED DATED OCTOBER 20, 1997 AND RECORDED WITH THE
WORCESTER COUNTY REGISTRY OF DEEDS IN BOOK, PAGE .
 
 
 

--------------------------------------------------------------------------------

 
 
“EXHIBIT B”
 
ACTIVITY AND USE LIMITATION OPINION
10 NEW BOND STREET
WORCESTER, MASSACHUSETTS
 
RELEASE TRACKING NUMBER 2-10958, 2-10959, 2-10644
 
AUL Opinion – 2-10958
10 New Bond Street
Worcester, Massachusetts
 
1.0           Activity and Use Limitation
 
1.1           Introduction
 
This Activity and Use Limitation (AUL) was prepared by Rizzo Associates for the
Site in conformance with the MCP.  This AUL satisfies the following
requirements: (1) provides justification for why the implementation of an AUL is
appropriate to maintain a level of No Significant Risk at the Site; (2) provides
a description of restricted activities in the designated AUL area; (3)
identifies acceptable activities in the designated AUL area; and (4) identifies
conditions or obligations for these areas in order to maintain a level of No
Significant Risk.
 
The basis of this AUL relies primarily on information and data gathered during
the completion of investigations conducted on the Site and the Method 3 Risk
Characterization prepared for the Site.
 
1.2           Description of the AUL Site
 
The AUL Site is defined as three separate parcels of land known as 10 New Bond
Street in Worcester, Massachusetts and consisting, in the aggregate, of
approximately 31.757 acres, as more particularly described as Parcels 1, 2, and
3 below, Parcels 1 and 2 being also identified at the Worcester Tax Assessors
Office as Map 37 Lot 2, and Parcel 3 being also identified at the Worcester Tax
Assessors Office as Map 37, Lot 1.
 
 
 

--------------------------------------------------------------------------------

 
 
AUL Opinion – 2-10958
Page 2
 
More specifically, the AUL Site is defined as the three parcels of land with the
buildings situated thereon, located in Worcester, Worcester County,
Massachusetts and bounded and described as follows:
 
PARCEL 1
 
PARCEL 1 IS SHOWN ON A PLAN ENTITLED: “ALTA/ACSM TITLE INSURANCE PLAN OF LAND IN
WORCESTER, MASSACHUSETTS OWNED BY NEW BOND LLC” DATED MARCH 30, 1998 AS REVISED
ON APRIL 2, 1998 BY THOMPSON-LISTON ASSOCIATES, INC.  (IN 2 SHEETS), WHICH PLAN
IS RECORDED WITH THE WORCESTER COUNTY REGISTRY OF DEEDS AS PLAN NO 730-5 OF 1998
AND AS MORE PARTICULARLY DESCRIBED AS FOLLOWS ON SAID PLAN:
 
BEGINNING AT A POINT ON THE NORTHERLY SIDELINE OF NEW BOND STREET AT A POINT
SAID POINT BEING N 56°34’ 41” W A DISTANCE OF 423.02’ FEET FROM THE WESTERLY
SIDELINE OF WEST BOYLSTON STREET AS BOUNDED; THENCE RUNNING
 
N 56° 34’ 41” W A DISTANCE OF 702.04’ FEET ALONG SAID NORTHERLY SIDELINE TO A
DRILL HOLE IN CONC. WALL; THENCE RUNNING
N 33° 25’ 13” E A DISTANCE OF 702.85’ FEET TO A POINT; THENCE RUNNING
N 33° 25’ 13” E A DISTANCE OF 496.84’ FEET TO A POINT; THENCE RUNNING
S 16° 41’ 32” E A DISTANCE OF 398.53’ FEET TO A POINT; THENCE RUNNING
S 62° 02’ 26” E A DISTANCE OF 440.00’ FEET TO A POINT; THENCE RUNNING
S 27° 57’ 34’ W A DISTANCE OF 212.75’ FEET TO A POINT; THENCE RUNNING
N 62° 05’ 26” W A DISTANCE OF 123.73’ FEET TO A POINT; THENCE RUNNING
S 26° 41’ 26” W A DISTANCE OF 141.12’ FEET TO A POINT; THENCE RUNNING
S 26° 41’ 13” W A DISTANCE OF 464.66’ FEET TO A POINT; THENCE RUNNING
S 36° 55’ 56” W A DISTANCE OF 161.04’ FEET TO THE NORTHERLY
SIDELINE OF SAID NEW BOND STREET AT THE POINT AND
PLACE OF BEGINNING.
 
 
 

--------------------------------------------------------------------------------

 
 
AUL Opinion – 2-10958
Page 3
 
SAID PARCEL 1 IS SHOWN ON SAID PLAN AS CONTAINING AN AREA OF 706,865±S.F. OR
16.227±ACRES
 
OWNERSHIP OF THE PARCEL RUNS TO THE CENTERLINE OF THE 50’ FOOT WIDE STREET WHICH
CONTAINS AN ADDITIONAL 17,551±S.F. OF LAND AND BEING SUBJECT TO EASEMENTS FOR
ACCESS AND UTILITIES.
 
PARCEL 2
 
PARCEL 2 IS SHOWN ON A PLAN ENTITLED “PLAN OF LAND IN WORCESTER, MASSACHUSETTS
OWNED BY NEW BOND LLC” DATED MARCH 30, 1998 AS REVISE DON APRIL 2, 1998 BY
THOMPSON-LISTON ASSOCIATES, INC.  WHICH PLAN IS RECORDED WITH THE WORCESTER
COUNTY REGISTRY OF DEEDS AS PLAN NO. 730-3 OF 1998 AND AS MORE PARTICULARLY
DESCRIBED AS FOLLOWS ON SAID PLAN:
 
BEGINNING AT A POINT ON THE NORTHWESTERLY CORNER OF PARCEL 1 SHOWN ON SUCH PLAN
AND LABELED R.R.SPK SET IN PAVEMENT; THENCE RUNNING
 
N 33° 25’ 13” E A DISTANCE OF 496.84’ FEET TO A POINT; THENCE RUNNING
N 16° 41’ 32” W A DISTANCE OF 742.77’ FEET TO A POINT; THENCE RUNNING
S 81 30’ 01” E A DISTANCE OF 83.92 FEET TO A POINT; THENCE RUNNING
N 17 26’ 01” E A DISTANCE OF 115.21 FEET TO A POINT; THENCE
S 73° 16’ 38” W A DISTANCE OF 227.90’ FEET TO A POINT; THENCE RUNNING
S 11° 57’ 38” W A DISTANCE OF 894.88 FEET TO A POINT; THENCE RUNNING
S 37° 52’ 10” E A DISTANCE OF 360.37’ FEET TO THE POINT AND PLACE OF BEGINNING
 
SAID PARCEL 2 IS SHOWN ON SAID PLAN AS CONTAINING AN AREA OF 7.618± ACRES.
 
 
 

--------------------------------------------------------------------------------

 